Exhibit 10.2
INTERCREDITOR AGREEMENT
          This INTERCREDITOR AGREEMENT, dated as of March 26, 2009, is entered
into by and among CMP SUSQUEHANNA RADIO HOLDINGS CORP., a Delaware corporation
(“Holdings”), CMP SUSQUEHANNA CORP., a Delaware corporation (the “Borrower”),
each other Grantor (as hereinafter defined) from time to time party hereto,
DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity as collateral agent under
the First-Lien Credit Documents (as defined below) (together with its successors
and assigns in such capacity from time to time, the “First-Lien Collateral
Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
collateral agent under the Second-Lien Subordinated Notes Documents (as defined
below) (together with its successors and assigns in such capacity from time to
time, the “Second-Lien Collateral Agent”). Capitalized terms used herein but not
otherwise defined herein have the meanings set forth in Section 1 below.
RECITALS
          WHEREAS, Holdings, the Borrower, the First-Lien Lenders party thereto
from time to time, and Deutsche Bank Trust Company Americas, as administrative
agent (in such capacity and together with any successors and assigns in such
capacity, the “First-Lien Administrative Agent”), are party to that certain
Credit Agreement, dated as of May 5, 2006 (as amended, restated, supplemented,
modified and/or Refinanced from time to time, the “First-Lien Credit
Agreement”), providing for the making of term and revolving loans to the
Borrower, and the issuance of, and participation in, letters of credit for the
account of the Borrower, all as provided therein;
          WHEREAS, on March 9, 2009, the Borrower commenced an exchange offer
and solicitation of consents (the “Exchange Offer”) pursuant to which it sought
to exchange $187.6 million aggregate principal amount of 9-7/8% senior
subordinated unsecured notes due 2014 for up to $15.0 million initial aggregate
principal amount of Variable Rate Senior Subordinated Secured Second Lien Notes
due 2014 (as amended, restated, supplemented, modified and/or Refinanced from
time to time, the “Second-Lien Subordinated Notes”), as well as preferred stock
and warrants;
          WHEREAS, on March 26, 2009, the early exchange premium deadline for
the Exchange Offer expired and Second-Lien Subordinated Notes were issued to
those parties who consented to the Exchange Offer prior to such deadline,
pursuant to that certain Indenture (as amended, restated, supplemented, modified
and/or Refinanced from time to time, the “Second-Lien Subordinated Notes
Indenture”), dated as of March 26, 2009, among the Borrower, the Subsidiary
Guarantors thereunder, and Wells Fargo Bank, N.A., as Indenture Trustee (in such
capacity, and together with any successors and assigns in such capacity, the
“Second-Lien Subordinated Notes Trustee”);
          WHEREAS, the obligations of the Borrower and the other Grantors under
the First-Lien Documents are secured by substantially all the assets of the
Borrower and the other Grantors, respectively, pursuant to the terms of the
First-Lien Security Documents;



--------------------------------------------------------------------------------



 



 

Page 2
          WHEREAS, the obligations of the Borrower and the other Grantors under
the Second-Lien Subordinated Notes Documents will be secured by substantially
all the assets of the Borrower and the other Grantors, respectively, pursuant to
the terms of the Second-Lien Subordinated Security Documents;
          WHEREAS, the offering memorandum with respect to the Exchange Offer,
among other things, contemplated that the First-Lien Collateral Agent and the
Second-Lien Collateral Agent would set forth their respective rights and
remedies with respect to the Collateral in an intercreditor agreement;
          WHEREAS, the Borrower and the other Grantors may, from time to time,
incur additional secured debt which the Borrower and the First-Lien Collateral
Agent may agree may share a first-priority security interest in the Collateral
in accordance with the First-Lien Credit Documents in existence at the time of
such incurrence;
          NOW, THEREFORE, in consideration of the foregoing, the mutual
covenants and obligations herein set forth and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
          SECTION 1. Definitions.
          1.1 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
          “Agreement” means this Intercreditor Agreement, as amended, restated,
renewed, extended, supplemented and/or otherwise modified from time to time in
accordance with the terms hereof.
          “Bankruptcy Code” means title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Bankruptcy Law” means the Bankruptcy Code and any similar federal,
state or foreign law for the relief of debtors.
          “Borrower” has the meaning set forth in the first paragraph of this
Agreement.
          “Business Day” means a day other than a Saturday, Sunday or other day
on which banking institutions are authorized or required by law or other
government action to close in the State of New York.
          “Cash Collateral” has the meaning set forth in Section 363(a) of the
Bankruptcy Code.
          “Cash Management Bank” means any First-Lien Lender or affiliate of a
First-Lien Lender providing Cash Management Services to Holdings, the Borrower
or any Restricted Subsidiary (as defined in the First-Lien Credit Agreement).



--------------------------------------------------------------------------------



 



Page 3

     “Cash Management Obligations” means all obligations owing by Holdings, the
Borrower or any Restricted Subsidiary (as defined in the First-Lien Credit
Agreement) to any Cash Management Bank in respect of any Cash Management
Services (including, without limitation, indemnities, fees and interest thereon
and all interest and fees that accrue on or after the commencement of any
Insolvency or Liquidation Proceeding at the rate provided for in the respective
documents governing the Cash Management Services, whether or not a claim for
post-petition interest or fees is allowed in any such Insolvency or Liquidation
Proceeding), now existing or hereafter incurred under, arising out of or in
connection with such Cash Management Services, and the due performance and
compliance by Holdings, the Borrower and each Grantor with the terms, conditions
and agreements of such Cash Management Services.
     “Cash Management Services” means treasury, depository and/or cash
management services or any automated clearing house transfer services.
     “Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, constituting First-Lien Collateral and/or Second-Lien
Collateral.
     “Collateral Agent” means, as the context requires, collectively, the
First-Lien Collateral Agent and the Second-Lien Collateral Agent.
     “Comparable Second-Lien Subordinated Security Document” means, in relation
to any Shared Collateral subject to any Lien created under any First-Lien
Security Document, that Second-Lien Subordinated Security Document which creates
a Lien on the same Shared Collateral, granted by the same Grantor.
     “Creditors” means, collectively, the First-Lien Creditors and the
Second-Lien Creditors.
     “Defaulting Creditor” has the meaning set forth in Section 5.7(d) hereof.
     “Discharge of First-Lien Credit Agreement Obligations” means, except to the
extent otherwise provided in Section 5.6 hereof (and subject to Section 6.5
hereof), (a) payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding at the rate provided for in the respective First-Lien Credit
Documents, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding) and premium, if any, on all Indebtedness outstanding
under the First-Lien Credit Documents, (b) payment in full in cash of all other
First-Lien Obligations (other than Hedging Obligations and Cash Management
Obligations) that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid, (c) termination (without any
prior demand for payment thereunder having been made or, if made, with such
demand having been fully reimbursed in cash) or cash collateralization (in an
amount and manner, and on terms, satisfactory to the First-Lien Collateral
Agent) of all letters of credit issued by any First-Lien Creditor and
(d) termination of all other commitments of the First-Lien Creditors under the
First-Lien Credit Documents.
     “Discharge of First-Lien Obligations” means, except to the extent otherwise
provided in Section 5.6 hereof (and subject to Section 6.5 hereof), (a) payment
in full in cash of



--------------------------------------------------------------------------------



 



Page 4

the principal of and interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding at the rate provided
for in the respective First-Lien Document, whether or not such interest would be
allowed in any such Insolvency or Liquidation Proceeding) and premium, if any,
on all Indebtedness outstanding under the First-Lien Documents, (b) payment in
full in cash of all other First-Lien Obligations that are due and payable or
otherwise accrued and owing at or prior to the time such principal, interest and
premium are paid, (c) termination (without any prior demand for payment
thereunder having been made or, if made, with such demand having been fully
reimbursed in cash) or cash collateralization (in an amount and manner, and on
terms, satisfactory to the First-Lien Collateral Agent) of all letters of
credit, Secured Hedge Agreements and Cash Management Services issued or entered
into, as the case may be, by any First-Lien Creditor and (d) termination of all
other commitments of the First-Lien Creditors under the First-Lien Credit
Documents.
          “Disposition” has the meaning set forth in Section 5.1(a)(ii) hereof.
          “Eligible Purchaser” has the meaning set forth in Section 5.7(a)
hereof.
          “Equity Interests” means, with respect to any Person, all of the
shares, interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
          “Exchange Offer” has the meaning set forth in the recitals hereto.
          “Excluded Collateral” means all Equity Interests of the Borrower and
its Subsidiaries, debt securities (including intercompany notes) held by
Holdings, the Borrower and each Subsidiary Guarantor, all leased and owned real
property of Holdings, the Borrower and each Subsidiary Guarantor and all other
“Excluded Property” (or comparable term) under, and as defined in, the
Second-Lien Subordinated Notes Documents (as in effect on the date hereof).
          “First-Lien Administrative Agent” has the meaning set forth in the
recitals hereto.
          “First-Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted (or purported to be granted) as security for any First-Lien Obligations.
          “First-Lien Collateral Agent” has the meaning provided in the first
paragraph of this Agreement.
          “First-Lien Credit Agreement” has the meaning set forth in the
recitals hereto.
          “First-Lien Credit Documents” means the First-Lien Credit Agreement
and the other Loan Documents (as defined in the First-Lien Credit Agreement) and
each of the other agreements, documents and instruments providing for or
evidencing any other First-Lien Obligation and any other document or instrument
executed or delivered at any time in connection with any First-Lien Obligation
(including any intercreditor or joinder agreement among holders



--------------------------------------------------------------------------------



 



Page 5

of First-Lien Obligations but excluding Secured Hedge Agreements and the
documents governing the Cash Management Obligations), to the extent such are
effective at the relevant time, as each may be amended, modified, restated,
supplemented, replaced and/or Refinanced from time to time.
          “First-Lien Creditors” means, at any relevant time, the holders of
First-Lien Obligations at such time, including, without limitation, the
First-Lien Lenders, the Hedge Banks, the Cash Management Banks, the First-Lien
Collateral Agent, the First-Lien Administrative Agent and the other agents and
arrangers under the First-Lien Credit Agreement.
          “First-Lien Documents” means and includes the First-Lien Credit
Documents, the Secured Hedge Agreements entered into with one or more Hedge
Banks and the documents governing the Cash Management Obligations.
          “First-Lien Guarantors” means Holdings, the Borrower and any
Subsidiary Guarantor under the First Lien Credit Agreement.
          “First-Lien Lenders” means the “Lenders” under, and as defined in, the
First-Lien Credit Agreement; provided that the term “First-Lien Lender” shall in
any event also include each letter of credit issuer and each swingline lender
under the First-Lien Credit Agreement.
          “First-Lien Obligations” means (i) all Obligations outstanding under
the First-Lien Credit Agreement and the other First-Lien Credit Documents,
(ii) all Hedging Obligations and (iii) all Cash Management Obligations.
“First-Lien Obligations” shall in any event include: (a) all interest accrued or
accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding (and the effect of provisions such as Section 502(b)(2) of the
Bankruptcy Code), accrue) on or after the commencement of an Insolvency or
Liquidation Proceeding in accordance with the rate specified in the relevant
First-Lien Document, whether or not the claim for such interest is allowed as a
claim in such Insolvency or Liquidation Proceeding, (b) any and all fees and
expenses (including attorneys’ and/or financial consultants’ fees and expenses)
incurred by the First-Lien Collateral Agent, the First-Lien Administrative Agent
and the First-Lien Creditors on or after the commencement of an Insolvency or
Liquidation Proceeding, whether or not the claim for fees and expenses is
allowed under Section 506(b) of the Bankruptcy Code or any other provision of
the Bankruptcy Code or Bankruptcy Law as a claim in such Insolvency or
Liquidation Proceeding, and (c) all obligations and liabilities of each Grantor
under each First-Lien Document to which it is a party which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due.
          “First-Lien Required Lenders” means the “Required Lenders” under, and
as defined in, the First-Lien Credit Agreement.
          “First-Lien Security Agreement” means the Security Agreement, dated as
of May 5, 2006, among the Borrower, the other Grantors from time to time party
thereto and the First-Lien Collateral Agent, as the same may be amended,
supplemented, restated, modified and/or Refinanced from time to time.



--------------------------------------------------------------------------------



 



Page 6

          “First-Lien Security Documents” means the First-Lien Security
Agreement, each Mortgage encumbering a Mortgaged Property (each as defined in
the First-Lien Credit Agreement) and any other agreement, document, mortgage or
instrument pursuant to which a Lien is granted (or purported to be granted)
securing any First-Lien Obligations or under which rights or remedies with
respect to such Liens are governed, as the same may be amended, supplemented,
restated, modified and/or Refinanced from time to time.
          “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).
          “Grantors” means Holdings, the Borrower and each of the Subsidiary
Guarantors that have executed and delivered, or may from time to time hereafter
execute and deliver, a First-Lien Security Document or a Second-Lien
Subordinated Security Document.
          “Hedge Bank” means any Person that is a First-Lien Lender or an
affiliate of a First-Lien Creditor at the time it enters into a Secured Hedge
Agreement, in its capacity as a party thereto, and such Person’s successors and
assigns.
          “Hedging Obligations” means (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon and all
interest and fees that accrue on or after the commencement of any Insolvency or
Liquidation Proceeding at the rate provided for in the respective Secured Hedge
Agreement, whether or not a claim for post-petition interest or fees is allowed
in any such Insolvency or Liquidation Proceeding) of each Grantor owing to the
Hedge Banks, now existing or hereafter incurred under, arising out of or in
connection with each Secured Hedge Agreement (including all such obligations and
indebtedness under any guarantee of any such Secured Hedge Agreement to which
each Grantor is a party) and (ii) the due performance and compliance by each
Grantor with the terms, conditions and agreements of each Secured Hedge
Agreement.
          “Indebtedness” means and includes all Obligations that constitute
“Indebtedness” within the meaning of the First-Lien Credit Agreement or the
Second-Lien Subordinated Notes Indenture.
          “Insolvency or Liquidation Proceeding” means (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of its respective assets, (c) any liquidation,
dissolution, reorganization or winding up of any Grantor, whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy or (d) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Grantor.



--------------------------------------------------------------------------------



 



Page 7

          “Letters of Credit” means “Letters of Credit” under, and as defined
in, the First-Lien Credit Agreement.
          “Lien” means any mortgage, pledge, security interest, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
preference, priority or other security interest or agreement, or preferential
payment of any kind or nature whatsoever (including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, any financing or similar statement or notice filed under the UCC
or any other similar recording or notice statute, and any Capitalized Lease (as
defined in the First-Lien Credit Agreement) having substantially the same effect
as any of the foregoing).
          “Loans” means “Loans” under, and as defined in, the First-Lien Credit
Agreement.
          “New Agent” has the meaning set forth in Section 5.6 hereof.
          “Obligations” means any and all obligations (including guaranty
obligations) with respect to the payment and performance of (a) any principal of
or interest or premium on any indebtedness, including any reimbursement
obligation in respect of any letter of credit, or any other liability, including
interest or any premium that accrues on or after the commencement of any
Insolvency or Liquidation Proceeding of any Grantor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
or premium is allowed in any such Insolvency or Liquidation Proceeding, (b) any
fees, indemnification obligations, expense reimbursement obligations or other
liabilities payable under the documentation governing any indebtedness
(including, without limitation, the retaking, holding, selling or otherwise
disposing of or realizing on the Collateral), (c) any obligation to post cash
collateral in respect of letters of credit or any other obligations, and (d) all
performance obligations under the documentation governing any indebtedness.
          “Other First-Lien Obligations” shall mean the Hedging Obligations and
the Cash Management Obligations.
          “Parity Lien Debt” means any additional notes and any other
Indebtedness having substantially identical terms as the Second-Lien
Subordinated Notes (other than issue date, issue price, interest rate, yield and
redemption terms) and issued under an indenture substantially identical to the
Second-Lien Subordinated Notes Indenture and any Indebtedness that refinances or
refunds (or successive refinancing and refunding) such additional notes and
other Indebtedness, and all Obligations with respect to such additional notes
and other Indebtedness; provided, however, that such Indebtedness may (a) have a
stated maturity date that is equal to or longer than the Second-Lien
Subordinated Notes, (b) contain terms and covenants that are less than
restrictive than the terms and covenants under the Second-Lien Subordinated
Notes and (c) contain terms and covenants that are more restrictive than the
terms and covenants under the Second-Lien Subordinated Notes, so long as prior
to or substantially simultaneously with the issuance of any such Indebtedness,
the Second-Lien Subordinated Notes and the Second-Lien Subordinated Notes
Indenture are amended to contain any more such restrictive terms and covenants;
and provided, further that for purposes of this Agreement, “Parity Lien Debt”
will



--------------------------------------------------------------------------------



 



Page 8

only constitute “Parity Lien Debt” if the incurrence of the same is subordinated
in right of payment to the First-Lien Obligations on the same terms as the
Second-Lien Subordinated Notes and is otherwise permitted to be incurred
pursuant to the terms of the First-Lien Documents and the Second-Lien
Subordinated Notes Documents.
          “Person” means any natural person, individual, partnership, joint
venture, firm, corporation, association, limited liability company, trust or
other enterprise, or any Governmental Authority or other entity.
          “Pledged Collateral” means (a) the “Pledged Collateral” under, and as
defined in, the First-Lien Security Agreement, and (b) any other Collateral in
the possession of the First-Lien Collateral Agent (or its agents or bailees), to
the extent that possession thereof is taken to perfect a Lien thereon under the
Uniform Commercial Code or other applicable local law.
          “Post-Petition Financing” has the meaning set forth in Section 6.1
hereof.
          “Priority Lien” has the meaning set forth in Section 5.1(c) hereof.
          “Recovery” has the meaning set forth in Section 6.5 hereof.
          “Refinance” means, in respect of any indebtedness, to refinance,
extend, renew, defease, amend, modify, supplement, restructure, replace, refund
or repay, or to issue other indebtedness, in exchange or replacement for, such
indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.
          “Remedial Action” has the meaning set forth in Section 5.1(a)(i)
hereof.
          “Required First-Lien Creditors” means (i) at all times prior to the
occurrence of the Discharge of First-Lien Credit Agreement Obligations, the
First-Lien Required Lenders (or, to the extent required by the First-Lien Credit
Agreement, each of the First-Lien Lenders), and (ii) at all times after the
occurrence of the Discharge of First-Lien Credit Agreement Obligations, the
holders of at least the majority of the then outstanding Other First-Lien
Obligations (determined by the First-Lien Collateral Agent in such reasonable
manner as is acceptable to it).
          “Second-Lien Collateral” means all of the assets of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted (or
purported to be granted) as security for any Second-Lien Subordinated
Obligations, which, for the avoidance of doubt, does not include any Excluded
Collateral.
          “Second-Lien Collateral Agent” has the meaning set forth in the first
paragraph of this Agreement.
          “Second-Lien Creditors” means, at any relevant time, the holders of
Second-Lien Subordinated Obligations at such time, including, without
limitation, the Second-Lien Noteholders, the Second-Lien Collateral Agent,
Second-Lien Subordinated Notes Trustee and any other agents under the
Second-Lien Subordinated Notes Indenture.



--------------------------------------------------------------------------------



 



Page 9

          “Second-Lien Noteholders” means the “Holders” under, and as defined
in, the Second-Lien Subordinated Notes Indenture.
          “Second-Lien Subordinated Obligations” means all Obligations
outstanding under the Second-Lien Subordinated Notes Indenture and the other
Second-Lien Subordinated Notes Documents. “Second-Lien Subordinated Obligations”
shall in any event include: (a) all interest accrued or accruing (or which
would, absent commencement of an Insolvency or Liquidation Proceeding (and the
effect of provisions such as Section 502(b)(2) of the Bankruptcy Code), accrue)
on or after commencement of an Insolvency or Liquidation Proceeding in
accordance with the rate specified in the relevant Second-Lien Subordinated
Notes Document whether or not the claim for such interest is allowed as a claim
in such Insolvency or Liquidation Proceeding, (b) any and all fees and expenses
(including attorneys’ and/or financial consultants’ fees and expenses) incurred
by the Second-Lien Collateral Agent and the Second-Lien Creditors on or after
the commencement of an Insolvency or Liquidation Proceeding, whether or not the
claim for fees and expenses is allowed under Section 506(b) of the Bankruptcy
Code or any other provision of the Bankruptcy Code or Bankruptcy Law as a claim
in such Insolvency or Liquidation Proceeding, and (c) all obligations and
liabilities of each Grantor under each Second-Lien Subordinated Notes Document
to which it is a party which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due.
          “Second-Lien Subordinated Notes” has the meaning set forth in the
recitals hereto.
          “Second-Lien Subordinated Notes Documents” means the Second-Lien
Subordinated Notes Indenture, the Second-Lien Subordinated Security Agreement
and each of the other agreements, documents and instruments providing for or
evidencing any other Second-Lien Subordinated Obligation, and any other document
or instrument executed or delivered at any time in connection with any
Second-Lien Subordinated Obligation, to the extent such are effective at the
relevant time, as the same may be amended, restated, supplemented, modified
and/or Refinanced from time to time.
          “Second-Lien Subordinated Notes Indenture” has the meaning set forth
in the recitals hereto.
          “Second-Lien Subordinated Notes Trustee” has the meaning set forth in
the recitals hereto.
          “Second-Lien Subordinated Security Agreement” means the Security
Agreement, dated as of March 26, 2009, among the Borrower, the other Grantors
from time to time party thereto and the Second-Lien Collateral Agent, as the
same may be amended, restated, supplemented, modified and/or Refinanced from
time to time.
          “Second-Lien Subordinated Security Documents” means the Second-Lien
Subordinated Security Agreement and any other agreement, document, mortgage or
instrument pursuant to which a Lien is granted (or purported to be granted)
securing any Second-Lien Subordinated Obligations or under which rights or
remedies with respect to such Liens are



--------------------------------------------------------------------------------



 



Page 10

governed, as the same may be amended, restated, supplemented, modified and/or
Refinanced from time to time.
          “Secured Hedge Agreements” means and includes each Swap Contract
permitted under the First-Lien Credit Agreement that is entered into by and
between the Borrower, any First-Lien Guarantor or any Restricted Subsidiary (as
defined in the First-Lien Credit Agreement) and any Hedge Bank.
          “Security Documents” means, collectively, the First-Lien Security
Documents and the Second-Lien Subordinated Security Documents.
          “Shared Collateral” means all Collateral other than Excluded
Collateral.
          “Subsidiary” of any Person means and includes (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity (other than a corporation)
in which such Person and/or one or more Subsidiaries of such Person has more
than a 50% equity interest at the time.
          “Subsidiary Guarantors” means each Subsidiary of the Borrower which
enters into a guaranty of any First-Lien Obligations or Second-Lien Subordinated
Obligations.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
          “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code
as from time to time in effect in the relevant jurisdiction.
          1.2 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without



--------------------------------------------------------------------------------



 



Page 11

limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated or otherwise modified,
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Exhibits or Sections shall be construed to refer to
Exhibits or Sections of this Agreement, (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (f) terms defined in the UCC but not otherwise
defined herein shall have the same meanings herein as are assigned thereto in
the UCC, (g) a reference to any law means such law as amended, modified,
codified, replaced or re-enacted, in whole or in part, and in effect on the date
hereof, including rules, regulations, enforcement procedures and any
interpretations promulgated thereunder, and (h) references to Sections or
clauses shall refer to those portions of this Agreement, and any references to a
clause shall, unless otherwise identified, refer to the appropriate clause
within the same Section in which such reference occurs.
          SECTION 2. Priority of Liens.
          2.1 Subordination; Etc. Notwithstanding the date, manner or order of
grant, attachment or perfection of any Liens securing the Second-Lien
Subordinated Obligations granted on the Collateral or of any Liens securing the
First-Lien Obligations granted on the Collateral and notwithstanding any
provision of the UCC, any other applicable law, this Agreement, the First-Lien
Documents or the Second-Lien Subordinated Notes Documents to the contrary, or
any other circumstance whatsoever (including any non-perfection of any Lien
purporting to secure the First-Lien Obligations and/or Second-Lien Subordinated
Obligations), the Second-Lien Collateral Agent, on behalf of itself and the
Second-Lien Creditors, and each other Second-Lien Creditor (by its acceptance of
the benefits of the Second-Lien Subordinated Notes Documents) hereby agrees
that: (a) any Lien on the Collateral securing any First-Lien Obligations now or
hereafter held by or on behalf of the First-Lien Collateral Agent or any
First-Lien Creditor or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any of the Second-Lien Subordinated Obligations; (b) any
Lien on the Collateral now or hereafter held by or on behalf of the Second-Lien
Collateral Agent, any Second-Lien Creditor or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Collateral securing any First-Lien Obligations, and (c) it
will not take or cause to be taken any action the purpose or effect of which is,
or could be, to make any Lien securing the Second-Lien Subordinated Obligations
pari passu with, or to give the Second-Lien Collateral Agent or Second-Lien
Creditors any preference or priority relative to, any Lien securing the
First-Lien Obligations with respect to the Collateral or any part thereof. All
Liens on the Collateral securing any First-Lien



--------------------------------------------------------------------------------



 



Page 12

Obligations shall be and remain senior in all respects and prior to all Liens on
the Collateral securing any Second-Lien Subordinated Obligations for all
purposes, whether or not such Liens securing any First-Lien Obligations are
subordinated to any Lien securing any other obligation of the Borrower, any
other Grantor or any other Person. The parties hereto acknowledge and agree that
it is their intent that (i) the First-Lien Obligations (and the security
therefor) constitute a separate and distinct class (and separate and distinct
claims) from the Second-Lien Subordinated Obligations (and the security
therefor) and (ii) the grant of Liens securing payment and performance of the
First-Lien Obligations and the grant of Liens securing payment and performance
of the Second-Lien Subordinated Obligations create two separate and distinct
Liens with each such Lien securing only the corresponding Obligations.
          2.2 Prohibition on Contesting Liens. Each of the Second-Lien
Collateral Agent, for itself and on behalf of each Second-Lien Creditor, and the
First-Lien Collateral Agent, for itself and on behalf of each First-Lien
Creditor, agrees that it shall not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), (i) the validity or enforceability of any
Security Document or any Obligation thereunder, (ii) the validity, perfection,
priority or enforceability of the Liens, mortgages, assignments and security
interests granted pursuant to the Security Documents with respect to the
First-Lien Obligations or the Second-Lien Subordinated Obligations or (iii) the
relative rights and duties of the holders of the First-Lien Obligations and the
Second-Lien Subordinated Obligations granted and/or established in this
Agreement or any other Security Document with respect to such Liens, mortgages,
assignments, and security interests; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of the First-Lien Collateral
Agent or any First-Lien Creditor to enforce this Agreement, including the
priority of the Liens securing the First-Lien Obligations as provided in
Section 2.1 hereof.
          2.3 No New Liens. So long as the Discharge of First-Lien Obligations
has not occurred, the parties hereto agree that the Borrower shall not, and
shall not permit any other Grantor to, grant or permit any additional Liens, or
take any action to perfect any additional Liens, on any asset or property to
secure any Second-Lien Subordinated Obligation unless it has also granted or
contemporaneously grants a Lien on such asset or property to secure the
First-Lien Obligations and has taken all actions to perfect such Liens. To the
extent that the foregoing provisions are not complied with for any reason,
without limiting any other rights and remedies available to the First-Lien
Collateral Agent and/or the other First-Lien Creditors, the Second-Lien
Collateral Agent, on behalf of itself and the other Second-Lien Creditors, and
each other Second-Lien Creditor (by its acceptance of the benefits of the
Second-Lien Subordinated Notes Documents), agrees that any amounts received by
or distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2 hereof.
          2.4 Similar Liens and Agreements. The parties hereto agree that it is
their intention that the Second-Lien Collateral shall not be more expansive than
the First-Lien Collateral, and shall not include any Excluded Collateral. In
furtherance of the foregoing and of Section 8.9 hereof, the Second-Lien
Collateral Agent and the other Second-Lien Creditors agree, subject to the other
provisions of this Agreement:
     (i) upon request by the First-Lien Collateral Agent, to cooperate in good
faith (and to direct their counsel to cooperate in good faith) from time to time
in order to



--------------------------------------------------------------------------------



 



Page 13

determine the specific items included in the Second-Lien Collateral and the
steps taken to perfect the Liens thereon and the identity of the respective
parties obligated under the Second-Lien Subordinated Notes Documents; and
     (ii) that the guarantors for the First-Lien Obligations and the Second-Lien
Subordinated Obligations shall be identical.
          SECTION 3. Enforcement.
          3.1 Exercise of Remedies. (a) So long as the Discharge of First-Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any other Grantor:
(i) the Second-Lien Collateral Agent and the other Second-Lien Creditors will
not exercise or seek to exercise any rights or remedies (including setoff) with
respect to any Collateral (including, without limitation, the exercise of any
right under any lockbox agreement, control account agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Second-Lien
Collateral Agent or any Second-Lien Creditor is a party) or institute or
commence, or join with any Person in commencing, any action or proceeding with
respect to such rights or remedies (including any action of foreclosure,
enforcement, collection or execution and any Insolvency or Liquidation
Proceeding), and will not contest, protest or object to any foreclosure
proceeding or action brought by the First-Lien Collateral Agent or any other
First-Lien Creditor or any other exercise by the First-Lien Collateral Agent or
any other First-Lien Creditor, of any rights and remedies relating to the
Collateral under the First-Lien Credit Documents or otherwise, or object to the
forbearance by the First-Lien Collateral Agent or the other First-Lien Creditors
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Collateral; and (ii) the
First-Lien Collateral Agent shall have the exclusive right, and the Required
First-Lien Creditors shall have the exclusive right to instruct the First-Lien
Collateral Agent, to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the release,
disposition, or restrictions with respect to the Collateral without any
consultation with or the consent of the Second-Lien Collateral Agent or any
other Second-Lien Creditor, all as though the Second-Lien Subordinated
Obligations did not exist; provided, that, (A) in any Insolvency or Liquidation
Proceeding commenced by or against the Borrower or any other Grantor, the
Second-Lien Collateral Agent may file a claim or statement of interest with
respect to the Second-Lien Subordinated Obligations, (B) the Second-Lien
Collateral Agent may take any action (not adverse to the prior Liens on the
Collateral securing the First-Lien Obligations, or the rights of the First-Lien
Collateral Agent or the other First-Lien Creditors to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the Shared
Collateral in a manner not otherwise inconsistent with the terms of this
Agreement, and (C) the Second-Lien Creditors shall be entitled to file any
necessary responsive or defensive pleading in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Second-Lien Creditors,
including any claim secured by the Shared Collateral, if any, in each case in a
manner not otherwise inconsistent with the terms of this Agreement. In
exercising rights and remedies with respect to the Collateral, the First-Lien
Collateral Agent and the other First-Lien Creditors may enforce the provisions
of the First-Lien Credit Documents and exercise remedies thereunder, all in such
order and in such



--------------------------------------------------------------------------------



 



Page 14

manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Collateral upon foreclosure, to incur expenses
in connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the Uniform Commercial Code of any
applicable jurisdiction and of a secured creditor under Bankruptcy Laws of any
applicable jurisdiction.
          (b) The Second-Lien Collateral Agent, on behalf of itself and the
Second-Lien Creditors, agrees that it will not take or receive any Collateral or
any proceeds of Collateral in connection with the exercise of any right or
remedy (including setoff) with respect to any Collateral, unless and until the
Discharge of First-Lien Obligations has occurred. Without limiting the
generality of the foregoing, unless and until the Discharge of First-Lien
Obligations has occurred, the sole right of the Second-Lien Collateral Agent and
the other Second-Lien Creditors with respect to the Collateral is to hold a Lien
on the Shared Collateral pursuant to the Second-Lien Subordinated Security
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of First-Lien
Obligations has occurred in accordance with the terms of the Second-Lien
Subordinated Notes Documents and applicable law (it being understood that at no
time shall the Second-Lien Collateral Agent and the other Second-Lien Creditors
have any rights with respect to the Excluded Collateral).
          (c) The Second-Lien Collateral Agent, for itself and on behalf of the
Second-Lien Creditors, and each other Second-Lien Creditor (by its acceptance of
the benefits of the Second-Lien Subordinated Notes Documents), (i) agrees that
the Second-Lien Collateral Agent and the other Second-Lien Creditors will not
take any action that would hinder, delay, limit or prohibit any exercise of
remedies under the First-Lien Credit Documents, including any collection, sale,
lease, exchange, transfer or other disposition of the Collateral, whether by
foreclosure or otherwise, or that would limit, invalidate, avoid or set aside
any Lien or Security Document or subordinate the priority of the First-Lien
Obligations to the Second-Lien Subordinated Obligations or grant the Liens
securing the Second-Lien Subordinated Obligations equal ranking to the Liens
securing the First-Lien Obligations and (ii) hereby waives any and all rights it
or the Second-Lien Creditors may have as a junior lien creditor or otherwise
(whether arising under the UCC or under any other law) to object to the manner
in which the First-Lien Collateral Agent or the other First-Lien Creditors seek
to enforce or collect the First-Lien Obligations or the Liens granted in any of
the First-Lien Collateral, regardless of whether any action or failure to act by
or on behalf of the First-Lien Collateral Agent or First-Lien Creditors is
adverse to the interest of the Second-Lien Creditors.
          (d) The Second-Lien Collateral Agent hereby acknowledges and agrees
that no covenant, agreement or restriction contained in the Second-Lien
Subordinated Security Documents or any other Second-Lien Subordinated Notes
Document shall be deemed to restrict in any way the rights and remedies of the
First-Lien Collateral Agent or the other First-Lien Creditors with respect to
the Collateral as set forth in this Agreement and the First-Lien Documents.
          (e) The Second-Lien Collateral Agent, for itself and on behalf of the
Second-Lien Creditors, and each Second-Lien Creditor (by its acceptance of the
benefits of the Second-



--------------------------------------------------------------------------------



 



Page 15

Lien Subordinated Notes Documents) agrees that the Second-Lien Collateral Agent
and the other Second-Lien Creditors will not, without the prior written consent
of the Required First-Lien Creditors (or the First-Lien Collateral Agent at
their direction or with their consent), issue any payment blockage or similar
notice with respect to any obligations that are subordinated in right of payment
to any First-Lien Obligations before the Discharge of First-Lien Credit
Agreement Obligations has occurred.
          3.2 Actions Upon Breach. (a) If any Second-Lien Creditor, contrary to
this Agreement, commences or participates in any action or proceeding against
any Grantor or the Collateral, any First-Lien Creditor may intervene and
interpose as a defense or dilatory plea the making of this Agreement, in its
name or in the name of such Grantor.
          (b) Should any Second-Lien Creditor, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or take any other action in
violation of this Agreement or fail to take any action required by this
Agreement, the First-Lien Collateral Agent or any other First-Lien Creditor (in
its own name or in the name of the relevant Grantor), with the prior written
consent of the First-Lien Collateral Agent, (i) may obtain relief against such
Second-Lien Creditor by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by the Second-Lien
Collateral Agent on behalf of each Second-Lien Creditor that (x) the First-Lien
Creditors’ damages from its actions may at that time be difficult to ascertain
and may be irreparable, and (y) each Second-Lien Creditor waives any defense
that the First-Lien Creditors cannot demonstrate damage and/or be made whole by
the awarding of damages, and (ii) shall be entitled to damages, as well as
reimbursement for all reasonable and documented costs and expenses incurred in
connection with any action to enforce the provisions of this Agreement.
          SECTION 4. Payments.
          4.1 Application of Proceeds. So long as the Discharge of First-Lien
Obligations has not occurred, any proceeds of any Collateral pursuant to the
enforcement of any Security Document or the exercise of any remedial provision
thereunder, together with all other proceeds received by any Creditor (including
all funds received in respect of post-petition interest or fees and expenses) as
a result of any such enforcement or the exercise of any such remedial provision
or as a result of any distribution of or in respect of any Collateral (whether
or not expressly characterized as such) upon or in any Insolvency or Liquidation
Proceeding with respect to any Grantor, or the application of any Collateral (or
proceeds thereof) to the payment thereof or any distribution of Collateral (or
proceeds thereof) upon the liquidation or dissolution of any Grantor, shall be
applied by the First-Lien Collateral Agent to the First-Lien Obligations in such
order as specified in the relevant First-Lien Security Document (it being
understood that any payment of the fees and expenses of the Second-Lien
Collateral Agent shall not constitute a distribution of or in respect of
Collateral for purposes of this Agreement, provided, however, that this
understanding does not constitute and may not be construed as an agreement or
consent of the First-Lien Collateral Agent or any of the First-Lien Creditors to
the payment of the Second-Lien Collateral Agent’s fees or expenses in any
respects). Upon the Discharge of First-Lien

 



--------------------------------------------------------------------------------



 



Page 16

Obligations, the First-Lien Collateral Agent shall deliver to the Second-Lien
Collateral Agent any proceeds of Shared Collateral held by it in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, to be applied by the Second-Lien Collateral
Agent to the Second-Lien Subordinated Obligations in such order as specified in
the Second-Lien Subordinated Security Documents.
          4.2 Payments Over. Until such time as the Discharge of First-Lien
Obligations has occurred, any Collateral or proceeds thereof (together with
assets or proceeds subject to Liens referred to in the final sentence of
Section 2.3 hereof) (or any distribution in respect of the Collateral, whether
or not expressly characterized as such) received by the Second-Lien Collateral
Agent or any other Second-Lien Creditors in connection with the exercise of any
right or remedy (including setoff) relating to the Collateral or that is
otherwise inconsistent with this Agreement shall be segregated and held in trust
and forthwith paid over to the First-Lien Collateral Agent for the benefit of
the First-Lien Creditors in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
First-Lien Collateral Agent is hereby authorized to make any such endorsements
as agent for the Second-Lien Collateral Agent or any such other Second-Lien
Creditors. This authorization is coupled with an interest and is irrevocable
until such time as this Agreement is terminated in accordance with its terms.
          SECTION 5. Other Agreements.
          5.1 Releases.
          (a) If, in connection with:
               (i) the exercise of the First-Lien Collateral Agent’s remedies in
respect of the Collateral provided for in Section 3.1 hereof, including any
sale, lease, exchange, transfer or other disposition of any such Collateral (any
of the foregoing, a “Remedial Action”);
               (ii) any sale, lease, exchange, transfer or other disposition
(any of the foregoing, a “Disposition”) of any Collateral permitted under the
terms of the First-Lien Credit Documents (whether or not an “event of default”
thereunder or under any Second-Lien Subordinated Notes Document has occurred and
is continuing); or
               (iii) any agreement (not contravening the First-Lien Credit
Documents) between the First-Lien Collateral Agent and the Borrower or any other
Grantor (x) to release the First-Lien Collateral Agent’s Lien on any portion of
the Collateral or (y) to release any Grantor from its obligations under its
guaranty of the First-Lien Obligations;
there occurs the release by the First-Lien Collateral Agent, acting on its own
or at the direction of the Required First-Lien Creditors, of any of its Liens on
any part of the Collateral, or of any Grantor from its obligations under its
guaranty of the First-Lien Obligations, then the Liens, if any, of the
Second-Lien Collateral Agent, for itself and for the benefit of the other
Second-Lien Creditors, on such Collateral, and the obligations of such Grantor
under its guaranty of the Second-Lien Subordinated Obligations, shall be
automatically, unconditionally and simultaneously released, and, upon receipt of
notice in writing, the Second-Lien Collateral



--------------------------------------------------------------------------------



 



Page 17

Agent, for itself or on behalf of any such Second-Lien Creditors, promptly shall
execute and deliver to the First-Lien Collateral Agent or such Grantor such
termination statements, releases and other documents as the First-Lien
Collateral Agent or such Grantor may request, and which the Grantor has provided
to the Second-Lien Collateral Agent, to effectively confirm such release;
provided however that if a payment default then exists under the Second-Lien
Subordinated Notes Indenture and the Discharge of First-Lien Obligations occurs
concurrently with any such release, the Second-Lien Collateral Agent (on behalf
of the Second-Lien Creditors) shall be entitled to receive the residual cash or
cash equivalents (if any) remaining after giving effect to such release and the
Discharge of First-Lien Obligations to the extent otherwise required pursuant to
the terms of the Second-Lien Subordinated Notes Documents.
          (b) Until the Discharge of First-Lien Obligations occurs, the
Second-Lien Collateral Agent, for itself and on behalf of the Second-Lien
Creditors, hereby irrevocably constitutes and appoints the First-Lien Collateral
Agent and any officer or agent of the First-Lien Collateral Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Second-Lien
Collateral Agent or such other Second-Lien Creditor or in the First-Lien
Collateral Agent’s own name, from time to time in the First-Lien Collateral
Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Section 5.1, including any endorsements or other instruments of
transfer or release.
          (c) If, prior to the Discharge of First-Lien Obligations, a
subordination of the First-Lien Collateral Agent’s Lien on any Shared Collateral
is permitted (or in good faith believed by the First-Lien Collateral Agent to be
permitted) under the First-Lien Credit Agreement to another Lien permitted under
the First-Lien Credit Agreement (a “Priority Lien”), then the First-Lien
Collateral Agent is authorized to execute and deliver a subordination agreement
with respect thereto in form and substance satisfactory to it, and the
Second-Lien Collateral Agent, for itself and on behalf of the Second-Lien
Creditors, shall promptly execute and deliver to the First-Lien Collateral Agent
or the relevant Grantor an identical subordination agreement subordinating the
Liens of the Second-Lien Collateral Agent for the benefit of the Second-Lien
Creditors to such Priority Lien.
          5.2 Insurance. Unless and until the Discharge of First-Lien
Obligations has occurred, the First-Lien Collateral Agent (acting at the
direction of the Required First-Lien Creditors) shall have the sole and
exclusive right, subject to the rights of the Grantors under the First-Lien
Credit Documents, to adjust settlement for any insurance policy covering the
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral. Unless and until the Discharge of First-Lien
Obligations has occurred, and subject to the rights of the Grantors under the
First-Lien Security Documents, all proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) in
respect to the Collateral shall be paid to the First-Lien Collateral Agent for
the benefit of the First-Lien Creditors pursuant to the terms of the First-Lien
Credit Documents (including, without limitation, for purposes of cash
collateralization of commitments, letters of credit and Secured Hedge
Agreements) and, after the Discharge of First-Lien Obligations has occurred, to
the



--------------------------------------------------------------------------------



 



Page 18

Second-Lien Collateral Agent for the benefit of the Second-Lien Creditors (in
respect of any Shared Collateral) to the extent required under the Second-Lien
Subordinated Security Documents and then, to the extent no Second-Lien
Subordinated Obligations are outstanding, to the owner of the subject property,
to such other Person as may be entitled thereto or as a court of competent
jurisdiction may otherwise direct. If the Second-Lien Collateral Agent or any
other Second-Lien Creditor shall, at any time, receive from the insurer any
proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall pay such proceeds over to the
First-Lien Collateral Agent in accordance with the terms of Section 4.2 of this
Agreement. Unless and until the Discharge of First-Lien Obligations has
occurred, the First-Lien Collateral Agent will have the sole and exclusive right
to be named an additional insured and loss payee under any such insurance
policy.
          5.3 Amendments to Second-Lien Subordinated Notes Documents.
(a) Without the prior written consent of the First-Lien Collateral Agent (acting
at the direction of the Required First-Lien Creditors), no Second-Lien
Subordinated Notes Document may be amended, restated, supplemented, modified
and/or Refinanced or entered into to the extent such amendment, supplement,
restatement, modification and/or Refinancing, or the terms of any new
Second-Lien Subordinated Notes Document, would contravene the provisions of this
Agreement, the First-Lien Credit Agreement or any other First-Lien Credit
Document (it being understood that the Second-Lien Collateral Agent and the
Second-Lien Subordinated Notes Trustee may rely upon an opinion of counsel to
the Borrower to make any determination as to whether the requirements of this
Section 5.3 have been complied with). The Borrower, each other Grantor and the
Second-Lien Collateral Agent each agree that each Second-Lien Subordinated
Security Document shall include the following language (or language to similar
effect approved by the First-Lien Collateral Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second-Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second-Lien Collateral Agent hereunder
are subject to the provisions of the Intercreditor Agreement, dated as of
March 26, 2009 (as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Intercreditor
Agreement”), among CMP Susquehanna Radio Holdings Corp., CMP Susquehanna Corp.,
the other Grantors from time to time party thereto, Deutsche Bank Trust Company
Americas, in its capacity as the initial First-Lien Collateral Agent, and Wells
Fargo Bank, National Association, in its capacity as the initial Second-Lien
Collateral Agent thereunder. In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”
In addition, each of the Borrower, each other Grantor and the Second-Lien
Collateral Agent each agree that each Second-Lien Security Document covering any
Shared Collateral constituting real property shall contain such other language
as the First-Lien Collateral Agent may reasonably request to reflect the
subordination of such Second-Lien Security Document to the First-Lien Security
Document covering such Shared Collateral.



--------------------------------------------------------------------------------



 



Page 19

          (b) In the event the First-Lien Collateral Agent or the other
First-Lien Creditors and the relevant Grantor(s) enter into any amendment,
restatement, waiver or consent in respect of any of the First-Lien Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First-Lien Security
Document or changing in any manner the rights of the First-Lien Collateral
Agent, the other First-Lien Creditors, the Borrower or any other Grantor
thereunder, then such amendment, restatement, waiver or consent shall apply
automatically to any comparable provision of the Comparable Second-Lien
Subordinated Security Document without the consent of the Second-Lien Collateral
Agent or the other Second-Lien Creditors and without any action by the
Second-Lien Collateral Agent, the Borrower or any other Grantor, provided, that
(A) no such amendment, restatement, waiver or consent shall have the effect of
(i) removing assets subject to the Lien of the Second-Lien Subordinated Security
Documents, except to the extent that a release of such Lien is permitted or
required by Section 5.1 of this Agreement, or (ii) imposing additional duties on
the Second-Lien Collateral Agent without its consent, and (B) written notice of
such amendment, restatement, waiver or consent shall have been given to the
Second-Lien Collateral Agent (although the failure to give any such notice shall
in no way affect the effectiveness of any such amendment, waiver or consent).
          (c) The Second-Lien Subordinated Obligations may be Refinanced, in
whole or in part, without the consent of the First-Lien Collateral Agent or any
of the First-Lien Creditors, all without affecting the Lien priorities provided
for herein or the other provisions hereof; provided, that (A) any such
Refinancing shall be permitted pursuant to the terms of the First-Lien Credit
Documents, (B) the aggregate principal amount of the Refinancing Indebtedness
shall not exceed the aggregate principal amount of the Second-Lien Subordinated
Obligations then being Refinanced plus accrued interest, fees and other amounts
outstanding in respect thereof, and the cash yield or cash interest on the
Refinanced Indebtedness shall be at then current market rates, (C) the
Refinanced Indebtedness shall be secured and guaranteed only to the same extent
securing the Second-Lien Subordinated Obligations on the date of such
Refinancing and (D) the terms of any such Refinanced Indebtedness shall not
(i) result in an earlier maturity date or decreased weighted average life
thereof, (ii) change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto) or add any event of default,
(iii) add any mandatory prepayments thereto, (iv) change the lien subordination
provisions thereof (or of any guaranty thereof) or (v) make any other amendment
thereof or change thereto, if the effect of such other amendment or change,
together with all other amendments or changes made, is to increase materially
the obligations of the obligors thereunder or to confer any additional rights on
the Second-Lien Creditors or other holders of Indebtedness (or a representative
on their behalf) under the Second-Lien Subordinated Notes Documents or any
document governing such Refinanced Indebtedness that would be adverse to the
Borrower and each Subsidiary Guarantor under the First-Lien Credit Documents or
any First-Lien Creditor.
          5.4 Rights As Unsecured Creditors. Except as otherwise set forth in
this Agreement, the Second-Lien Collateral Agent and the other Second-Lien
Creditors may exercise rights and remedies as unsecured creditors against
Holdings, the Borrower or any other Grantor that has guaranteed the Second-Lien
Subordinated Obligations in accordance with the terms of the Second-Lien
Subordinated Notes Documents, the First-Lien Documents and applicable law.



--------------------------------------------------------------------------------



 



Page 20

Except as otherwise set forth in this Agreement (and subject in any event to the
subordination provisions in the Second-Lien Subordinated Notes Indenture and the
other Second-Lien Subordinated Notes Documents), nothing in this Agreement shall
prohibit the receipt by the Second-Lien Collateral Agent or any other
Second-Lien Creditor of the required payments of interest and principal on the
Second-Lien Subordinated Obligations, so long as such receipt is not the direct
or indirect result of the exercise by the Second-Lien Collateral Agent or any
other Second-Lien Creditor of rights or remedies as a secured creditor
(including setoff) or enforcement in contravention of this Agreement of any Lien
held by any of them. In the event the Second-Lien Collateral Agent or any other
Second-Lien Creditor becomes a judgment lien creditor in respect of Collateral
as a result of any enforcement of its rights, such judgment lien shall be
subordinated to the Liens securing First-Lien Obligations on the same basis as
the other Liens securing the Second-Lien Subordinated Obligations are so
subordinated to such Liens securing First-Lien Obligations under this Agreement.
Nothing in this Agreement impairs or otherwise adversely affects any rights or
remedies the First-Lien Collateral Agent or the other First-Lien Creditors may
have with respect to the First-Lien Collateral. Each of the parties hereto
hereby acknowledges and agrees that the rights of the Second-Lien Creditors to
(i) receive payments of principal, interest and other amounts owing in respect
of the Second-Lien Subordinated Obligations and (ii) exercise rights and
remedies as creditors against the Borrower or any other Grantor that has
guaranteed the Second-Lien Subordinated Obligations are further subject to the
subordination provisions set forth in the Second-Lien Subordinated Notes
Indenture and the other Second-Lien Subordinated Notes Documents.
          5.5 Bailee for Perfection. (a) The First-Lien Collateral Agent agrees
to acquire, and acknowledges it holds, the Pledged Collateral or other
Collateral in its possession or control (or in the possession or control of its
agents or bailees) on behalf of itself and the Second-Lien Collateral Agent (it
being understood that with respect to the Second-Lien Collateral Agent, it holds
solely the Pledged Collateral or other Collateral constituting Shared
Collateral) and, in each case, any assignee, solely for the purpose of
perfecting the security interest granted under the First-Lien Credit Documents
and the Second-Lien Subordinated Notes Documents, subject to the terms and
conditions of this Section 5.5.
          (b) Until the Discharge of First-Lien Obligations has occurred, the
First-Lien Collateral Agent shall be entitled to deal with the Pledged
Collateral in accordance with the terms of the First-Lien Credit Documents as if
the Liens of the Second-Lien Collateral Agent under the Second-Lien Subordinated
Security Documents did not exist. The rights of the Second-Lien Collateral Agent
shall at all times be subject to the terms of this Agreement and to the
First-Lien Collateral Agent’s rights under the First-Lien Credit Documents.
          (c) The First-Lien Collateral Agent shall have no obligation
whatsoever to the First-Lien Creditors and the Second-Lien Collateral Agent or
any Second-Lien Creditor to assure that the Pledged Collateral is genuine or
owned by any of the Grantors or to preserve rights or benefits of any Person
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First-Lien Collateral Agent under this Section 5.5 shall
be limited solely to holding the Pledged Collateral as bailee in accordance with
this Section 5.5.
          (d) The First-Lien Collateral Agent, acting pursuant to this
Section 5.5, shall not have by reason of the First-Lien Security Documents, the
Second-Lien Subordinated Security



--------------------------------------------------------------------------------



 



Page 21

Documents, this Agreement or any other document, a fiduciary relationship in
respect of the First-Lien Creditors, the Second-Lien Collateral Agent or any
other Second-Lien Creditor.
          (e) Upon the Discharge of First-Lien Obligations, the First-Lien
Collateral Agent shall deliver the remaining Pledged Collateral (if any) (or
proceeds thereof) together with any necessary endorsements, first, to the
Second-Lien Collateral Agent (solely to the extent such Pledged Collateral
constitutes Shared Collateral), if any Second-Lien Subordinated Obligations
remain outstanding, and second, to the Borrower or the relevant Grantor if no
First-Lien Obligations or Second-Lien Subordinated Obligations remain
outstanding (in each case, so as to allow such Person to obtain control of such
Pledged Collateral). The First-Lien Collateral Agent further agrees to take all
other action reasonably requested by such Person in connection with such
Person’s obtaining a first-priority interest in the Collateral or as a court of
competent jurisdiction may otherwise direct.
          5.6 When Discharge of First-Lien Obligations Deemed to Not Have
Occurred. If at any time after the Discharge of First-Lien Obligations has
occurred, the Borrower immediately thereafter enters into any Refinancing of any
First-Lien Credit Document evidencing a First-Lien Obligation, then such
Discharge of First-Lien Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement, and the obligations under such
Refinanced First-Lien Credit Document shall automatically be treated as
First-Lien Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth
herein, and the first-lien collateral agent under such First-Lien Credit
Documents shall be the First-Lien Collateral Agent for all purposes of this
Agreement. Upon receipt of a notice in writing stating that the Borrower has
entered into a new First-Lien Credit Document (which notice shall include the
identity of the new agent, such agent, the “New Agent”), the Second-Lien
Collateral Agent shall promptly enter into such documents and agreements
(including amendments or supplements to this Agreement) as the Borrower or such
New Agent may reasonably request in order to provide to the New Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement.
          5.7 Option to Purchase First-Lien Debt
. (a)  Without prejudice to the enforcement of remedies by the First-Lien
Creditors, any Person or Persons (in each case who must meet all eligibility
standards contained in all relevant First-Lien Credit Documents) at any time or
from time to time designated by the holders of more than 50% in aggregate
outstanding principal amount of the Second-Lien Subordinated Obligations as
being entitled to exercise all default purchase options as to the Second-Lien
Obligations then outstanding (an “Eligible Purchaser”) shall have the right to
purchase by way of assignment (and shall thereby also assume all commitments and
duties of the First-Lien Creditors), at any time during the exercise period
described in clause (c) below of this Section 5.7, all, but not less than all,
of the First-Lien Obligations (other than the First-Lien Obligations of a
Defaulting Creditor), including all principal of and accrued and unpaid interest
and fees on and all prepayment or acceleration penalties and premiums in respect
of all First-Lien Obligations outstanding at the time of purchase; provided that
at the time of (and as a condition to) any purchase pursuant to this
Section 5.7, all commitments pursuant to any then outstanding First-Lien Credit
Agreement shall have terminated, and all Secured Hedge Agreements constituting
First-Lien Documents and



--------------------------------------------------------------------------------



 



Page 22

Cash Management Services entered into with any First-Lien Creditor shall also
have been terminated in accordance with their terms. Any purchase pursuant to
this Section 5.7(a) shall be made as follows:
     (1) for (x) a purchase price equal to the sum of (A) in the case of all
loans, advances or other similar extensions of credit that constitute First-Lien
Obligations (including unreimbursed amounts drawn in respect of Letters of
Credit, but excluding the undrawn amount of then outstanding Letters of Credit),
the greater of (I) 100% and (II) the then current market-based price, of the
principal amount thereof and all accrued and unpaid interest thereon through the
date of purchase (without regard, however, to any acceleration prepayment
penalties or premiums other than customary breakage costs), (B) in the case of
any Secured Hedge Agreement, the aggregate amount then owing to each Hedge Bank
thereunder pursuant to the terms of the respective Secured Hedge Agreement,
including without limitation all amounts owing to such Hedge Bank as a result of
the termination (or early termination) thereof, (C) in the case of any Cash
Management Services, the aggregate amount then owing to each Cash Management
Bank providing such Cash Management Services pursuant to the terms of the
respective documents governing such Cash Management Services, including without
limitation all amounts owing to such Cash Management Bank as a result of the
termination (or early termination) thereof, plus (D) all accrued and unpaid
fees, expenses, indemnities and other amounts through the date of purchase; and
(y) an obligation on the part of the respective Eligible Purchasers (which shall
be expressly provided in the assignment documentation described below) to
(i) reimburse each issuing lender (or any First-Lien Creditor required to pay
same) for all amounts thereafter drawn with respect to any Letters of Credit
constituting First-Lien Obligations which remain outstanding after the date of
any purchase pursuant to this Section 5.7, together with all facing fees and
other amounts which may at any future time be owing to the respective issuing
lender with respect to such Letters of Credit, and (ii) pay over to the
First-Lien Creditors any amounts recovered by such Eligible Purchasers on
account of any acceleration prepayment premiums or penalties with respect to the
First-Lien Obligations;
     (2) with the purchase price described in preceding clause (a)(1)(x) payable
in cash on the date of purchase against transfer to the respective Eligible
Purchaser or Eligible Purchasers (without recourse and without any
representation or warranty whatsoever, whether as to the enforceability of any
First-Lien Obligation or the validity, enforceability, perfection, priority or
sufficiency of any Lien securing, or guarantee or other supporting obligation
for, any First-Lien Obligation or as to any other matter whatsoever, except the
representation and warranty that the transferor owns free and clear of all Liens
and encumbrances (other than participation interests not prohibited by the
First-Lien Credit Agreement, in which case the purchase price described in
preceding clause (a)(1)(x) shall be appropriately adjusted so that the Eligible
Purchaser or Eligible Purchasers do not pay amounts represented by any
participation interest which remains in effect), and has the right to convey,
whatever claims and interests it may have in respect of the First-Lien
Obligations); provided that the purchase price in respect of any outstanding
Letter of Credit that remains undrawn on the date of purchase shall be payable
in cash as and when such Letter of Credit is drawn upon (i) first, from the cash



--------------------------------------------------------------------------------



 



Page 23

collateral account described in clause (a)(3) below, until the amounts contained
therein have been exhausted, and (ii) thereafter, directly by the respective
Eligible Purchaser or Eligible Purchasers;
     (3) with such purchase accompanied by a deposit of cash collateral under
the sole dominion and control of the First-Lien Collateral Agent or its designee
in an amount equal to 110% of the sum of the aggregate undrawn amount of all
then outstanding Letters of Credit pursuant to the First-Lien Credit Documents
and the aggregate facing and similar fees which will accrue thereon through the
stated maturity of the Letters of Credit (assuming no drawings thereon before
stated maturity), as security for the respective Eligible Purchaser’s or
Eligible Purchasers’ obligation to pay amounts as provided in preceding clause
(a)(1)(y), it being understood and agreed that (x) at the time any facing or
similar fees are owing to an issuer with respect to any Letter of Credit, the
First-Lien Collateral Agent may apply amounts deposited with it as described
above to pay same and (y) upon any drawing under any Letter of Credit, the
First-Lien Collateral Agent shall apply amounts deposited with it as described
above to repay the respective unpaid drawing. After giving effect to any payment
made as described above in this clause (3), those amounts (if any) then on
deposit with the First-Lien Collateral Agent as described in this clause
(3) which exceed 110% of the sum of the aggregate undrawn amount of all then
outstanding Letters of Credit and the aggregate facing and similar fees (to the
respective issuers) which will accrue thereon through the stated maturity of the
then outstanding Letters of Credit (assuming no drawings thereon before stated
maturity), shall be returned to the respective Eligible Purchaser or Eligible
Purchasers (as their interests appear). Furthermore, at such time as all Letters
of Credit have been cancelled, expired or been fully drawn, as the case may be,
and after all applications described above have been made, any excess cash
collateral deposited as described above in this clause (3) (and not previously
applied or released as provided above) shall be returned to the respective
Eligible Purchaser or Eligible Purchasers, as their interests appear;
     (4) with the purchase price described in preceding clause (a)(1)(x)
accompanied by a waiver by the Second-Lien Collateral Agent (on behalf of itself
and the other Second-Lien Creditors) of all claims arising out of this Agreement
and the transactions contemplated hereby as a result of exercising the purchase
option contemplated by this Section 5.7;
     (5) with all amounts payable to the various First-Lien Creditors in respect
of the assignments described above to be distributed to them by the First-Lien
Collateral Agent in accordance with their respective holdings of the various
First-Lien Obligations; and
     (6) with such purchase to be made pursuant to assignment documentation in
form and substance reasonably satisfactory to, and prepared by counsel for, the
First-Lien Collateral Agent (with the cost of such counsel to be paid by the
Grantors or, if the Grantors do not make such payment, by the respective
Eligible Purchaser or Eligible Purchasers, who shall have the right to obtain
reimbursement of same from the Grantors); it being understood and agreed that
the First-Lien Collateral Agent and each other First-Lien Creditor shall retain
all rights to indemnification as provided in the relevant First-



--------------------------------------------------------------------------------



 



Page 24

Lien Credit Documents for all periods prior to any assignment by them pursuant
to the provisions of this Section 5.7. The relevant assignment documentation
shall also provide that, if for any reason (other than the gross negligence or
willful misconduct of the First-Lien Collateral Agent (as determined by a court
of competent jurisdiction in a final and non-appealable judgment)), the amount
of cash collateral held by the First-Lien Collateral Agent or its designee
pursuant to preceding clause (a)(3) is at any time less than the full amounts
owing with respect to any Letter of Credit described above (including facing and
similar fees) then the respective Eligible Purchaser or Eligible Purchasers
shall promptly reimburse the First-Lien Collateral Agent (who shall pay the
respective issuing bank) the amount of deficiency.
          (b) The right to exercise the purchase option described in
Section 5.7(a) above shall be exercisable and legally enforceable upon at least
seven Business Days’ prior written notice of exercise (which notice, once given,
shall be irrevocable and fully binding on the respective Eligible Purchaser or
Eligible Purchasers) given to the First-Lien Collateral Agent by an Eligible
Purchaser. Neither the First-Lien Collateral Agent nor any other First-Lien
Creditor shall have any disclosure obligation to any Eligible Purchaser, the
Second-Lien Collateral Agent or any other Second-Lien Creditor in connection
with any exercise of such purchase option.
          (c) The right to purchase the First-Lien Obligations as described in
this Section 5.7 may be exercised (by giving the irrevocable written notice
described in preceding clause (b)) during the period that (1) begins on the date
occurring three Business Days after the first to occur of (x) the date of the
acceleration of the final maturity of the Loans under the First-Lien Credit
Agreement, (y) the occurrence of the final maturity of the Loans under the
First-Lien Credit Agreement or (z) the occurrence of an Insolvency or
Liquidation Proceeding with respect to the Borrower which constitutes an event
of default under the First-Lien Credit Agreement (in each case, so long as the
acceleration, failure to pay amounts due at final maturity or such Insolvency or
Liquidation Proceeding constituting an event of default has not been rescinded
or cured within such three Business Day period, and so long as any unpaid
amounts constituting First-Lien Obligations remain owing); provided that if
there is any failure to meet the condition described in the proviso of preceding
clause (a) hereof, the aforementioned date shall be extended until the first
date upon which such condition is satisfied, and (2) ends on the 30thth day
after the start of the period described in clause (1) above.
          (d) The obligations of the First-Lien Creditors to sell their
respective First-Lien Obligations under this Section 5.7 are several and not
joint and several. To the extent any First-Lien Creditor (a “Defaulting
Creditor”) breaches its obligation to sell its First-Lien Obligations under this
Section 5.7, nothing in this Section 5.7 shall be deemed to require the
First-Lien Collateral Agent or any other First-Lien Creditor to purchase such
Defaulting Creditor’s First-Lien Obligations for resale to the holders of
Second-Lien Subordinated Obligations and in all cases, the First-Lien Collateral
Agent and each First-Lien Creditor complying with the terms of this Section 5.7
shall not be deemed to be in default of this Agreement or otherwise be deemed
liable for any action or inaction of any Defaulting Creditor; provided that
nothing in this clause (d) shall require any Eligible Purchaser to purchase less
than all of the First-Lien Obligations.



--------------------------------------------------------------------------------



 



Page 25

          (e) Each Grantor irrevocably consents to any assignment effected to
one or more Eligible Purchasers pursuant to this Section 5.7 (so long as they
meet all eligibility standards contained in all relevant First-Lien Credit
Documents, other than obtaining the consent of any Grantor to an assignment to
the extent required by such First-Lien Credit Documents) for purposes of all
First-Lien Credit Documents and hereby agrees that no further consent from such
Grantor shall be required.
          SECTION 6. Insolvency or Liquidation Proceedings.
          6.1 Finance and Sale Issues. (a) Until the Discharge of the First-Lien
Obligations has occurred, if the Borrower or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding and the First-Lien Collateral Agent
(acting at the direction of the Required First-Lien Creditors) shall desire to
permit the use of Cash Collateral on which the First-Lien Collateral Agent or
any other creditor of the Borrower or any other Grantor has a Lien or agrees,
along with the Required First-Lien Creditors, to permit the Borrower or any
other Grantor to obtain post-petition financing (including on a priming basis),
whether from the First-Lien Creditors or any other third party under
Section 362, 363 or 364 of the Bankruptcy Code or any other Bankruptcy Law
(each, a “Post-Petition Financing”), then the Second-Lien Collateral Agent, on
behalf of itself and the Second-Lien Creditors, and each Second-Lien Creditor
(by its acceptance of the benefits of the Second-Lien Subordinated Notes
Documents), agrees that it will not oppose or raise any objection to or contest
(or join with or support any third party opposing, objecting to or contesting),
such use of Cash Collateral or Post-Petition Financing and will not request
adequate protection or any other relief in connection therewith that is
inconsistent with Section 6.3 (except as expressly agreed in writing by the
First-Lien Collateral Agent) and, to the extent the Liens securing the
First-Lien Obligations are subordinated to or pari passu with such Post-Petition
Financing incurred in compliance with this Section 6.1, the Liens of the
Second-Lien Creditors on the Collateral shall be deemed to be subordinated,
without any further action on the part of any person or entity, to the Liens
securing such Post-Petition Financing (and all Obligations relating thereto),
and the Liens securing the Second-Lien Subordinated Obligations shall have the
same priority with respect to the Collateral relative to the Liens securing the
First-Lien Obligations as if such Post-Petition Financing had not occurred;
provided that the First-Lien Collateral Agent and the First-Lien Creditors
acknowledge and agree that the Second-Lien Collateral Agent and the Second-Lien
Creditors shall retain the right to raise any objection to the Post-Petition
Financing that could be raised by any unsecured creditor of the Borrower, so
long as such objections are not based on the Second-Lien Creditors’ status as
secured creditors.
          (b) Until the Discharge of the First-Lien Obligations has occurred,
the Second-Lien Collateral Agent, on behalf of itself and the Second-Lien
Creditors, and each Second-Lien Creditor (by its acceptance of the benefits of
the Second-Lien Subordinated Notes Documents), agrees that it will raise no
objection to, oppose or contest (or join with or support any third party
opposing, objecting to or contesting), a sale or other disposition of any
Collateral free and clear of its Liens or other claims under Section 363 of the
Bankruptcy Code if the First-Lien Creditors have consented to such sale or
disposition of such assets; provided, that notwithstanding the foregoing, the
Second-Lien Collateral Agent, on behalf of itself and the other Second-Lien
Creditors, may raise objections to any such disposition of Collateral that could
be raised by any creditor of the Borrower whose claims were not secured by any
Liens on



--------------------------------------------------------------------------------



 



Page 26

the Collateral, so long as such objections are not based on the Second-Lien
Creditors’ status as secured creditors.
          6.2 Relief from the Automatic Stay. Until the Discharge of First-Lien
Obligations has occurred, the Second-Lien Collateral Agent, on behalf of itself
and the Second-Lien Creditors, and each Second-Lien Creditor (by its acceptance
of the benefits of the Second-Lien Subordinated Notes Documents), agrees that
none of them shall seek relief, pursuant to Section 362(d) of the Bankruptcy
Code or otherwise, from the automatic stay of Section 362(a) of the Bankruptcy
Code or from any other stay in any Insolvency or Liquidation Proceeding in
respect of the Collateral, without the prior written consent of the First-Lien
Collateral Agent, unless a motion for adequate protection permitted under
Section 6.3 has been denied by the Bankruptcy Court.
          6.3 Adequate Protection. (a) The Second-Lien Collateral Agent, on
behalf of itself and the Second-Lien Creditors, and each Second-Lien Creditor
(by its acceptance of the benefits of the Second-Lien Subordinated Notes
Documents), agrees that none of them shall (i) oppose, object to or contest (or
join with or support any third party opposing, objecting to or contesting)
(a) any request by the First-Lien Collateral Agent or the other First-Lien
Creditors for adequate protection in any Insolvency or Liquidation Proceeding
(or any granting of such request) or (b) any objection by the First-Lien
Collateral Agent or the other First-Lien Creditors to any motion, relief, action
or proceeding based on the First-Lien Collateral Agent or the other First-Lien
Creditors claiming a lack of adequate protection or (ii) seek or accept any form
of adequate protection under any of Sections 362, 363 and/or 364 of the
Bankruptcy Code with respect to the Collateral, except as expressly provided in
this Section 6.3.
          (b) In any Insolvency or Liquidation Proceeding:
               (i) if the First-Lien Creditors (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any use of Cash Collateral or Post-Petition Financing, then the Second-Lien
Collateral Agent, on behalf of itself or any of the other Second-Lien Creditors,
may seek or request adequate protection in the form of a Lien on such additional
collateral, which Lien will be subordinated to the Liens securing the First-Lien
Obligations, such use of Cash Collateral and/or any Post-Petition Financing (and
all Obligations relating thereto) on the same basis as the other Liens securing
the Second-Lien Subordinated Obligations are so subordinated to the First-Lien
Obligations under this Agreement, the First-Lien Security Documents and the
Second-Lien Subordinated Security Documents; and
               (ii) the Second-Lien Collateral Agent and the other Second-Lien
Creditors shall only be permitted to seek adequate protection with respect to
their rights in the Collateral in any Insolvency or Liquidation Proceeding in
the form of (A) additional collateral, including replacement Liens on
post-petition collateral, provided, that, as adequate protection for the
First-Lien Obligations, the First-Lien Collateral Agent, on behalf of the
First-Lien Creditors, is also granted a security interest in and Lien upon such
additional collateral, which is senior and prior to the security interest and
Lien granted to the Second-Lien Collateral Agent and/or the Second-Lien
Creditors; (B) replacement Liens on the Collateral, provided, that, as adequate
protection for the First-Lien Obligations, the First-Lien Collateral Agent, on
behalf of the First-



--------------------------------------------------------------------------------



 



Page 27

Lien Creditors, is also granted a security interest in and replacement Lien upon
such additional collateral, which is senior and prior to the security interest
and Lien granted to the Second-Lien Collateral Agent and/or the Second-Lien
Creditors; and (C) an administrative expense claim, provided, that, as adequate
protection for the First-Lien Obligations, the First-Lien Collateral Agent, on
behalf of the First-Lien Creditors, is also granted an administrative expense
claim that is senior and prior to the administrative expense claim granted to
the Second-Lien Collateral Agent and/or the Second-Lien Creditors; and provided,
further, that unless the Discharge of First-Lien Obligations has occurred prior
to, or occurs on, the effective date of any plan of reorganization, any adequate
protection payments that may otherwise be payable to the Second-Lien Collateral
Agent or any Second-Lien Creditors in respect of any of the foregoing shall be
paid to the First-Lien Collateral Agent for the benefit of the First-Lien
Creditors for application to the First-Lien Obligations.
          6.4 No Waiver; Voting Rights; Reorganization Securities. (a) Nothing
contained herein shall prohibit or in any way limit the First-Lien Collateral
Agent or any First-Lien Creditor from objecting on any basis in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the Second-Lien
Collateral Agent or any other Second-Lien Creditor, including the seeking by the
Second-Lien Collateral Agent or any other Second-Lien Creditor of adequate
protection on terms inconsistent with Section 6.3 or the assertion by the
Second-Lien Collateral Agent or any other Second-Lien Creditor of any of its
rights and remedies under the Second-Lien Subordinated Notes Documents or
otherwise.
          (b) In any Insolvency or Liquidation Proceeding, neither the
Second-Lien Collateral Agent nor any other Second-Lien Creditor shall (i) oppose
or object to the proposed treatment of First-Lien Obligations or the relative
treatment of the First-Lien Obligations to the Second-Lien Subordinated
Obligations in any plan of reorganization or disclosure statement, or join with
or support any third party in doing so, to the extent the terms of such plan or
disclosure statement comply with the following clause (ii) and are otherwise
consistent with the rights of the First-Lien Creditors under this Agreement or
(ii) support any plan of reorganization or disclosure statement of any Grantor
unless (x) such plan provides for the payment in full in cash of all First-Lien
Obligations (including all post-petition interest, fees and expenses as provided
in Section 6.6 hereof) on the effective date of such plan of reorganization, or
(y) such plan provides on account of the First-Lien Obligations for the
retention by the First-Lien Collateral Agent, for the benefit of the First-Lien
Creditors, of the Liens on the Collateral securing the First-Lien Obligations,
and on all proceeds thereof, and such plan also provides that any Liens retained
by, or granted to, the Second-Lien Collateral Agent are only on assets or
property securing the First-Lien Obligations and shall have the same relative
priority with respect to the Collateral or other assets or property,
respectively, as provided in this Agreement with respect to the Collateral, and
to the extent such plan provides for deferred cash payments, or for the
distribution of any other property of any kind or nature, on account of the
First-Lien Obligations or the Second-Lien Subordinated Obligations, such plan
provides that any such deferred cash payments or other distributions in respect
of the Second-Lien Subordinated Obligations shall be delivered to the First-Lien
Collateral Agent and distributed in accordance with the priorities provided in
Sections 4.1(a) and 5.4 hereof. Notwithstanding the foregoing, the Second-Lien
Creditors shall remain entitled to vote their claims in any such Insolvency or
Liquidation Proceeding.



--------------------------------------------------------------------------------



 



Page 28

          (c) If, in any Insolvency or Liquidation Proceeding, debt obligations
of the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed pursuant to a plan of reorganization or similar
dispositive restructuring plan, the Second-Lien Creditors may receive Junior
Permitted Securities (as defined in the Second-Lien Subordinated Notes
Indenture) to the extent permitted in the Second-Lien Subordinated Notes
Indenture.
          6.5 Preference Issues. If any First-Lien Creditor is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Borrower or any other Grantor any amount (a “Recovery”),
then the First-Lien Obligations shall be reinstated to the extent of such
Recovery and the First-Lien Creditors shall be entitled to a reinstatement of
First-Lien Obligations with respect to all such recovered amounts. If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement. Any amounts received by the
Second-Lien Collateral Agent or any Second-Lien Creditor on account of the
Second-Lien Subordinated Obligations after the termination of this Agreement
shall, in the event of a reinstatement of this Agreement pursuant to this
Section 6.5, be held in trust for and paid over to the First-Lien Collateral
Agent for the benefit of the First-Lien Creditors, for application to the
reinstated First-Lien Obligations. This Section 6.5 shall survive termination of
this Agreement.
          6.6 Post-Petition Interest. (a) Neither the Second-Lien Collateral
Agent nor any other Second-Lien Creditor shall oppose or seek to challenge any
claim by the First-Lien Collateral Agent or any other First-Lien Creditor for
allowance in any Insolvency or Liquidation Proceeding of First-Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Liens securing the First-Lien Obligations (it being understood and
agreed that such value shall be determined without regard to the existences of
any Liens securing the Second-Lien Subordinated Obligations). Regardless of
whether any such claim for post-petition interest, fees or expenses is allowed
or allowable, and without limiting the generality of the other provisions of
this Agreement, this Agreement is expressly intended to include and does include
the “rule of explicitness” in that this Agreement expressly entitles the
First-Lien Creditors, and is intended to provide the First-Lien Creditors with
the right, to receive payment of all post-petition interest, fees or expenses
through distributions made pursuant to the provisions of this Agreement even
though such interest, fees and expenses are not allowed or allowable against the
bankruptcy estate of the Borrower or any other Grantor under Section 502(b)(2)
or Section 506(b) of the Bankruptcy Code or under any other provision of the
Bankruptcy Code or any other Bankruptcy Law.
          (b) Without limiting the foregoing, it is the intention of the parties
hereto that (and to the maximum extent permitted by law the parties hereto agree
that) the First-Lien Obligations (and the security therefor) constitute a
separate and distinct class (and separate and distinct claims) from the
Second-Lien Subordinated Obligations (and the security therefor).
          6.7 Waiver. The Second-Lien Collateral Agent, for itself and on behalf
of the other Second-Lien Creditors, waives any claim it may hereafter have
against any First-Lien Creditor arising out of the election by any First-Lien
Creditor of the application to the claims of any First-Lien Creditor of
Section 1111(b)(2) of the Bankruptcy Code, and/or out of any Cash



--------------------------------------------------------------------------------



 



Page 29

Collateral or Post-Petition Financing arrangement or out of any grant of a
security interest in connection with the Collateral in any Insolvency or
Liquidation Proceeding.
          6.8 Limitations. So long as the Discharge of First-Lien Obligations
has not occurred, without the express written consent of the First-Lien
Collateral Agent, none of the Second-Lien Creditors shall (or shall join with or
support any third party making, opposing, objecting or contesting, as the case
may be), in any Insolvency or Liquidation Proceeding involving any Grantor,
(i) make an election for application to its claims of Section 1111(b)(2) of the
Bankruptcy Code, (ii) oppose, object to or contest the determination of the
extent of any Liens held by any of the First-Lien Creditors or the value of any
claims of First-Lien Creditors under Section 506(a) of the Bankruptcy Code or
(iii) oppose, object to or contest the payment to the First-Lien Creditors of
interest, fees or expenses under Section 506(b) of the Bankruptcy Code.
          SECTION 7. Reliance; Waivers; Etc.
          7.1 Reliance. Other than any reliance on the terms of this Agreement,
the First-Lien Collateral Agent, on behalf of itself and the First-Lien
Creditors under the First-Lien Documents, acknowledges that it and the other
First-Lien Creditors have, independently and without reliance on the Second-Lien
Collateral Agent or any other Second-Lien Creditors, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into such First-Lien Documents and be bound by the terms of
this Agreement and they will continue to make their own credit decision in
taking or not taking any action under any First-Lien Document or this Agreement.
The Second-Lien Collateral Agent, on behalf of itself and the Second-Lien
Creditors, acknowledges that it and the other Second-Lien Creditors have,
independently and without reliance on the First-Lien Collateral Agent or any
other First-Lien Creditor, and based on documents and information deemed by them
appropriate, made their own analysis and decision to enter into each of the
Second-Lien Subordinated Notes Documents and be bound by the terms of this
Agreement and they will continue to make their own decision in taking or not
taking any action under the Second-Lien Subordinated Notes Documents or this
Agreement.
          7.2 No Warranties or Liability. The First-Lien Collateral Agent, on
behalf of itself and the First-Lien Creditors under the First-Lien Documents,
acknowledges and agrees that each of the Second-Lien Collateral Agent and the
other Second-Lien Creditors have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Second-Lien
Subordinated Notes Documents, the ownership of any Shared Collateral or the
perfection or priority of any Liens thereon. The Second-Lien Collateral Agent,
on behalf of itself and the Second-Lien Creditors, acknowledges and agrees that
each of the First-Lien Collateral Agent and the First-Lien Creditors have made
no express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the First-Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. The First-Lien Creditors will be
entitled to manage and supervise their respective loans and extensions of credit
under their respective First-Lien Documents in accordance with law and as they
may otherwise, in their sole discretion, deem appropriate. The First-Lien
Collateral Agent and the First-Lien Creditors shall have no duty to the
Second-Lien Collateral



--------------------------------------------------------------------------------



 



Page 30

Agent or any of the Second-Lien Creditors, to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with the Borrower or any other Grantor
(including under the First-Lien Documents), regardless of any knowledge thereof
which they may have or be charged with.
          7.3 No Waiver of Lien Priorities. (a) No right of the First-Lien
Creditors, the First-Lien Collateral Agent or any of them to enforce any
provision of this Agreement or any First-Lien Document shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of the
Borrower or any other Grantor or by any act or failure to act by any First-Lien
Creditor or the First-Lien Collateral Agent, or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
First-Lien Documents or any of the Second-Lien Subordinated Notes Documents,
regardless of any knowledge thereof which the First-Lien Collateral Agent or the
First-Lien Creditors, or any of them, may have or be otherwise charged with.
          (b) Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Borrower and the other Grantors
under the First-Lien Documents), the First-Lien Creditors, the First-Lien
Collateral Agent and any of them may, at any time and from time to time in
accordance with the First-Lien Documents and/or applicable law, without the
consent of, or notice to, the Second-Lien Collateral Agent or any other
Second-Lien Creditor, without incurring any liabilities to the Second-Lien
Collateral Agent or any other Second-Lien Creditor and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of the Second-Lien
Collateral Agent or any Second-Lien Creditors is affected, impaired or
extinguished thereby) do any one or more of the following:
          (i) make loans and advances to any Grantor or issue, guaranty or
obtain letters of credit for account of any Grantor or otherwise extend credit
to any Grantor, in any amount and on any terms, whether pursuant to a commitment
or as a discretionary advance and whether or not any default or event of default
or failure of condition is then continuing;
          (ii) change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the First-Lien Obligations or any Lien on any First-Lien Collateral or
guaranty thereof or any liability of the Borrower or any other Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the First-Lien Obligations, without any restriction
as to the amount, tenor or terms of any such increase or extension) or otherwise
amend, renew, exchange, extend, modify or supplement in any manner any Liens
held by the First-Lien Collateral Agent or any of the First-Lien Creditors, the
First-Lien Obligations or any of the First-Lien Documents;
          (iii) sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the First-Lien
Collateral or any liability of the Borrower or any other Grantor to the
First-Lien Creditors or the First-Lien Collateral Agent, or any liability
incurred directly or indirectly in respect thereof;

 



--------------------------------------------------------------------------------



 



 Page 31
          (iv) settle or compromise any First-Lien Obligation or any other
liability of the Borrower or any other Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the
First-Lien Obligations) in any manner or order;
          (v) exercise or delay in or refrain from exercising any right or
remedy against the Borrower or any other Grantor or any other Person or with
respect to any security, elect any remedy and otherwise deal freely with the
Borrower, any other Grantor or any First-Lien Collateral and any security and
any guarantor or any liability of the Borrower or any other Grantor to the
First-Lien Creditors or any liability incurred directly or indirectly in respect
thereof; and
          (vi) release or discharge any First-Lien Obligation or any guaranty
thereof or any agreement or obligation of any Grantor or any other person or
entity with respect thereto.
          (c) The Second-Lien Collateral Agent, on behalf of itself and the
Second-Lien Creditors, and each other Second-Lien Creditor (by its acceptance of
the benefits of the Second-Lien Subordinated Notes Documents), agrees not to
assert and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.
          7.4 Waiver of Liability; Indemnity. (a) The Second-Lien Collateral
Agent, on behalf of itself and the Second-Lien Creditors, also agrees that the
First-Lien Creditors and the First-Lien Collateral Agent shall have no liability
to the Second-Lien Collateral Agent or any other Second-Lien Creditors, and the
Second-Lien Collateral Agent, on behalf of itself and the Second-Lien Creditors,
hereby waives any claim against any First-Lien Creditor or the First-Lien
Collateral Agent, arising out of any and all actions which the First-Lien
Creditors or the First-Lien Collateral Agent may take or permit or omit to take
with respect to: (i) the First-Lien Documents (including, without limitation,
any failure to perfect or obtain perfected security interests in the First-Lien
Collateral), (ii) the collection of the First-Lien Obligations or (iii) the
foreclosure upon, or sale, liquidation or other disposition of, any First-Lien
Collateral. The Second-Lien Collateral Agent, on behalf of itself and the
Second-Lien Creditors, agrees that the First-Lien Creditors and the First-Lien
Collateral Agent have no duty, express or implied, fiduciary or otherwise, to
them in respect of the maintenance or preservation of the First-Lien Collateral,
the First-Lien Obligations or otherwise. Neither the First-Lien Collateral Agent
nor any other First-Lien Creditor nor any of their respective directors,
officers, employees or agents will be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so, or will be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Borrower or any other Grantor or upon the request of the
Second-Lien Collateral Agent, any other holder of Second-Lien Subordinated
Obligations or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. Without limiting the foregoing,
each Second-Lien Creditor by accepting the benefits of the Second-Lien
Subordinated Notes Documents agrees that neither the First-Lien Collateral Agent
nor any other

 



--------------------------------------------------------------------------------



 



 Page 32
First-Lien Creditor (in directing the Collateral Agent to take any action with
respect to the Collateral) shall have any duty or obligation to realize first
upon any type of Collateral or to sell, dispose of or otherwise liquidate all or
any portion of the Collateral in any manner, including as a result of the
application of the principles of marshaling or otherwise, that would maximize
the return to any class of Creditors holding Obligations of any type (whether
First-Lien Obligations or Second-Lien Subordinated Obligations), notwithstanding
that the order and timing of any such realization, sale, disposition or
liquidation may affect the amount of proceeds actually received by such class of
Creditors from such realization, sale, disposition or liquidation.
          (b) With respect to its share of the Obligations, Deutsche Bank Trust
Company Americas (“DBTCA”) shall have and may exercise the same rights and
powers hereunder as, and shall be subject to the same obligations and
liabilities as and to the extent set forth herein for, any other Creditor, all
as if DBTCA were not the First-Lien Collateral Agent. The term “Creditors” or
any similar term shall, unless the context clearly otherwise indicates, include
DBTCA in its individual capacity as a Creditor. DBTCA and its affiliates may
lend money to, and generally engage in any kind of business with, the Grantors
or any of their Affiliates as if DBTCA were not acting as the First-Lien
Collateral Agent and without any duty to account therefor to any other Creditor.
          7.5 Obligations Unconditional. All rights, interests, agreements and
obligations of the First-Lien Collateral Agent and the other First-Lien
Creditors and the Second-Lien Collateral Agent and the other Second-Lien
Creditors, respectively, hereunder (including the Lien priorities established
hereby) shall remain in full force and effect irrespective of:
          (a) any lack of validity or enforceability of any First-Lien Document
or any Second-Lien Subordinated Notes Document;
          (b) any change in the time, manner or place of payment of, or in any
other terms of, all or any of the First-Lien Obligations or Second-Lien
Subordinated Obligations, or any amendment or waiver or other modification,
including any increase in the amount thereof, whether by course of conduct or
otherwise, of the terms of any First-Lien Document or any Second-Lien
Subordinated Notes Document;
          (c) any exchange of any security interest in any Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the First-Lien
Obligations or Second-Lien Subordinated Obligations or any guarantee thereof;
          (d) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrower or any other Grantor; or
          (e) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Borrower or any other Grantor in respect of
the First-Lien Obligations, or of the Second-Lien Collateral Agent or any
Second-Lien Creditor in respect of this Agreement.

 



--------------------------------------------------------------------------------



 



 Page 33
          SECTION 8. Miscellaneous.
          8.1 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of the First-Lien Documents or the Second-Lien
Subordinated Notes Documents, the provisions of this Agreement shall govern and
control.
          8.2 Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First-Lien
Creditors may continue, at any time and without notice to the Second-Lien
Collateral Agent or any other Second-Lien Creditor, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Borrower
or any other Grantor constituting First-Lien Obligations in reliance hereon. The
Second-Lien Collateral Agent, on behalf of itself and the other Second-Lien
Creditors, hereby agrees that it will not attempt, directly or indirectly,
whether by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement, and waives any right it may have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Without limiting
the generality of the foregoing, this Agreement is intended to constitute and
shall be deemed to constitute a “subordination agreement” within the meaning of
Section 510(a) of the Bankruptcy Code and is intended to be and shall be
interpreted to be enforceable to the maximum extent permitted pursuant to
applicable non-bankruptcy law. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to the Borrower or any other Grantor shall
include the Borrower or such Grantor as debtor and debtor-in-possession and any
receiver or trustee for the Borrower or any other Grantor (as the case may be)
in any Insolvency or Liquidation Proceeding. This Agreement shall terminate and
be of no further force and effect, (i) with respect to the Second-Lien
Collateral Agent, the other Second-Lien Creditors and the Second-Lien
Subordinated Obligations, upon the later of (1) the date upon which the
obligations under the Second-Lien Subordinated Notes Documents terminate if
there are no other Second-Lien Subordinated Obligations outstanding on such date
and (2) if there are other Second-Lien Subordinated Obligations outstanding on
such date, the date upon which such Second-Lien Subordinated Obligations
terminate and (ii) with respect to the First-Lien Collateral Agent, the other
First-Lien Creditors and the First-Lien Obligations, the date of the Discharge
of First-Lien Obligations, subject to the rights of the First-Lien Creditors
under Section 6.5 of this Agreement.
          8.3 Amendments; Waivers. (a) No amendment, modification or waiver of
any of the provisions of this Agreement by the Second-Lien Collateral Agent or
the First-Lien Collateral Agent shall be made unless the same shall be in
writing signed on behalf of each party hereto; provided that (x) the First-Lien
Collateral Agent (at the direction of the Required First-Lien Creditors) may,
without the written consent of any other Creditor, agree to modifications of
this Agreement for the purpose of securing additional extensions of credit
(including pursuant to the First-Lien Credit Agreement or any Refinancing or
extension thereof) and adding new creditors as “First-Lien Creditors” and
“Creditors” hereunder, so long as such extensions (and

 



--------------------------------------------------------------------------------



 



 Page 34
resulting additions) do not otherwise give rise to a violation of the express
terms of the First-Lien Credit Agreement, (y) additional Grantors may be added
as parties hereto in accordance with the provisions of Section 8.18 of this
Agreement, and (z) without limitation of Section 5.3, at the sole request and
expense of the Borrower, and (i) without the consent of the Second-Lien
Collateral Agent, this Agreement may be modified or amended (A) to add other
parties (or any authorized agent thereof or trustee therefore) holding Parity
Lien Debt that are incurred in compliance with the First-Lien Documents and the
Second-Lien Subordinated Notes Documents and (B) to establish that (1) the Liens
on the Second-Lien Collateral securing such Parity Lien Debt shall be pari passu
hereunder with the Liens on such Second-Lien Collateral securing the Second-Lien
Subordinated Obligations and junior and subordinated to the Liens on any such
Shared Collateral securing the First-Lien Obligations and (2) any Parity Lien
Debt is expressly subject to the payment subordination provisions of the
Second-Lien Subordinated Notes Indenture. Any such additional party and each
party hereto shall be entitled to rely upon a certificate delivered by an
officer of the Borrower certifying that any Parity Lien Debt was issued or
borrowed in compliance with the First-Lien Documents and the Second-Lien
Subordinated Notes Documents. Any amendment of this Agreement that is proposed
to be effected without the consent of the Second-Lien Collateral Agent as
permitted by the proviso to the second preceding sentence shall be submitted to
the Second-Lien Collateral Agent for its review at least five (5) Business Days
prior to the proposed effectiveness of such amendment.
          (b) Each waiver of the terms of this Agreement, if any, shall be a
waiver only with respect to the specific instance involved and shall not impair
the rights of the parties making such waiver or the obligations of the other
parties to such party in any other respect or at any other time. Notwithstanding
the foregoing, no Grantor shall have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent the liabilities, duties or obligations of such Grantor are increased
or expanded, as the case may be, as a result of such amendment, modification or
waiver.
          8.4 Information Concerning Financial Condition of the Borrower and its
Subsidiaries. The First-Lien Collateral Agent and the First-Lien Creditors, on
the one hand, and the other Second-Lien Creditors, on the other hand, shall each
be responsible for keeping themselves informed of (a) the financial condition of
the Borrower and its Subsidiaries and all endorsers and/or guarantors of the
First-Lien Obligations or the Second-Lien Subordinated Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the First-Lien
Obligations or the Second-Lien Subordinated Obligations. The First-Lien
Collateral Agent and the other First-Lien Creditors shall have no duty to advise
the Second-Lien Collateral Agent or any other Second-Lien Creditor of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event the First-Lien Collateral Agent or any
of the other First-Lien Creditors, in its or their sole discretion, undertakes
at any time or from time to time to provide any such information to the
Second-Lien Collateral Agent or any other Second-Lien Creditor, it or they shall
be under no obligation (w) to make, and the First-Lien Collateral Agent and the
other First-Lien Creditors shall not make, any express or implied representation
or warranty, including with respect to the accuracy, completeness, truthfulness
or validity of any such information so provided, (x) to provide any additional
information or to provide any such information on any subsequent occasion,
(y) to undertake any investigation or (z) to disclose any information which,
pursuant to accepted or reasonable commercial finance

 



--------------------------------------------------------------------------------



 



 Page 5
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.
          8.5 Subrogation. Subject to the Discharge of First-Lien Obligations,
with respect to the value of any payments or distributions in cash, property or
other assets that the Second-Lien Creditors or Second-Lien Collateral Agent pay
over to the First-Lien Collateral Agent or any of the other First-Lien Creditors
under the terms of this Agreement, the Second-Lien Collateral Agent and the
other Second-Lien Creditors shall be subrogated to the rights of the First-Lien
Collateral Agent and such other First-Lien Creditors; provided that, the
Second-Lien Collateral Agent, on behalf of itself and the Second-Lien Creditors,
hereby agrees not to assert or enforce all such rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of First-Lien
Obligations has occurred. Each of the Borrower and each other Grantor
acknowledges and agrees that, the value of any payments or distributions in
cash, property or other assets received by the Second-Lien Collateral Agent or
the other Second-Lien Creditors and paid over to the First-Lien Collateral Agent
or the other First-Lien Creditors pursuant to, and applied in accordance with,
this Agreement, shall not relieve or reduce any of the Obligations owed by the
Borrower or any other Grantor under the Second-Lien Subordinated Notes
Documents.
          8.6 Application of Payments; Consent to Certain Changes. All payments
received by the First-Lien Collateral Agent or the other First-Lien Creditors
may be applied, reversed and reapplied, in whole or in part, to such part of the
First-Lien Obligations as the First-Lien Creditors, in their sole discretion,
deem appropriate. The Second-Lien Collateral Agent, on behalf of itself and the
Second-Lien Creditors, assents to any extension or postponement of the time of
payment of the First-Lien Obligations or any part thereof and to any other
indulgence with respect thereto, to any substitution, exchange or, subject to
the terms of Section 5.1(a) hereof, release of any security constituting Shared
Collateral which may at any time secure any part of the First-Lien Obligations
and to the addition or release of any other Person primarily or secondarily
liable therefor; provided, that the parties hereto agree that (x) the Borrower
shall not, and shall not permit any other Grantor to, substitute or exchange any
security constituting Shared Collateral under this Section 8.6, unless it has
also granted or contemporaneously grants a Lien on such substituted or exchanged
asset or property to secure the Second-Lien Subordinated Obligations and has
taken all actions to perfect such new Liens, and (y) in furtherance of
Section 2.4(ii) hereof, with respect to any Person added or released as a
guarantor pursuant to this Section 8.6, the parties will enter into such
documentation as is necessary to ensure that the guarantors for the First-Lien
Obligations and the Second-Lien Subordinated Obligations shall be identical.
          8.7 SUBMISSION TO JURISDICTION; WAIVERS. (a) THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW
YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE

 



--------------------------------------------------------------------------------



 



 Page 36
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
          (b) THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH EACH MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 8.7(a) HEREOF.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE FIRST-LIEN
DOCUMENTS AND THE SECOND-LIEN SUBORDINATED NOTES DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          8.8 Notices. All notices to the Second-Lien Creditors and the
First-Lien Creditors permitted or required under this Agreement may be sent to
the Second-Lien Collateral Agent and the First-Lien Collateral Agent,
respectively. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, electronically mailed or sent by courier service or
U.S. mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of electronic mail or four Business Days after
deposit in the U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.
          8.9 Further Assurances. Each of the First-Lien Collateral Agent, on
behalf of itself and the First-Lien Creditors under the First-Lien Documents,
the Second-Lien Collateral

 



--------------------------------------------------------------------------------



 



 Page 37
Agent, on behalf of itself and the Second-Lien Creditors, the Borrower and each
other Grantor, agrees that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the First-Lien Collateral Agent or the Second-Lien
Collateral Agent may reasonably request to effectuate the terms of and the lien
priorities contemplated by this Agreement. Each Second-Lien Creditor, by its
acceptance of the benefits of the Second-Lien Subordinated Notes Documents,
agrees to be bound by the agreements herein made by it and the Second-Lien
Collateral Agent, on its behalf.
          8.10 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.
          8.11 Binding on Successors and Assigns. This Agreement shall be
binding upon the First-Lien Collateral Agent, the other First-Lien Creditors,
the Second-Lien Collateral Agent, the other Second-Lien Creditors, the Grantors
and their respective successors and assigns; provided that no Grantor may assign
any of its rights or obligations under this Agreement without the prior written
consent of the First-Lien Collateral Agent and the Second-Lien Collateral Agent.
          8.12 Specific Performance. Each of the First-Lien Collateral Agent and
the Second-Lien Collateral Agent may demand specific performance of this
Agreement. Each of the First-Lien Collateral Agent, on behalf of itself and the
First-Lien Creditors under the First-Lien Documents, and the Second-Lien
Collateral Agent, on behalf of itself and the Second-Lien Creditors, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by the First-Lien Collateral Agent or the
Second-Lien Collateral Agent, as the case may be.
          8.13 Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
          8.14 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
          8.15 Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. Each
Second-Lien Creditor, by its acceptance of the benefits of the Second-Lien
Subordinated Notes Documents, agrees to be bound by the agreements made herein.

 



--------------------------------------------------------------------------------



 



 Page 38
          8.16 No Third Party Beneficiaries; Effect of Agreement. This Agreement
and the rights and benefits hereof shall inure to the benefit of each of the
First-Lien Collateral Agent, the Second-Lien Collateral Agent and their
respective successors and assigns and shall inure to the benefit of each of the
First-Lien Creditors and the Second-Lien Creditors. No other Person shall have
or be entitled to assert rights or benefits hereunder. Nothing in this Agreement
shall impair, as between each of the Grantors and the First-Lien Collateral
Agent and the First-Lien Creditors, on the one hand, and each of the Grantors
and the Second-Lien Collateral and the Second-Lien Creditors, on the other hand,
the obligations of each Grantor to pay principal, interest, fees and other
amounts as provided in the First-Lien Documents and the Second-Lien Subordinated
Notes Documents, respectively.
          8.17 Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Lien Creditors, on the one hand, and the
Second-Lien Creditors, on the other hand. None of the Borrower, any other
Grantor or any other creditor thereof shall have any rights hereunder. Nothing
in this Agreement is intended to or shall impair the obligations of the Borrower
or any other Grantor, which are absolute and unconditional, to pay the
First-Lien Obligations and the Second-Lien Subordinated Obligations as and when
the same shall become due and payable in accordance with the terms of the
First-Lien Documents and the Second-Lien Subordinated Notes Documents,
respectively.
          8.18 Grantors; Additional Grantors. It is understood and agreed that
the Borrower and each other Grantor on the date of this Agreement shall
constitute the original Grantors party hereto. The original Grantors hereby
covenant and agree to cause each Subsidiary of the Borrower which becomes a
Subsidiary Guarantor after the date hereof to contemporaneously become a party
hereto (as a Grantor) by executing and delivering a counterpart hereof to the
First-Lien Collateral Agent or by executing and delivering a joinder or
assumption agreement in form and substance reasonably satisfactory to the
First-Lien Collateral Agent. The parties hereto further agree that,
notwithstanding any failure to take the actions required by the immediately
preceding sentence, each Person which becomes a Subsidiary Guarantor at any time
(and any security granted by any such Person) shall be subject to the provisions
hereof as fully as if same constituted a Grantor party hereto and had complied
with the requirements of the immediately preceding sentence.

 



--------------------------------------------------------------------------------



 



 Page 39
          8.19 Subordination. Each party hereto acknowledges and agrees that the
Second-Lien Subordination Obligations are subject to the payment subordination
provisions contained in the Second-Lien Subordinated Notes Indenture and the
other Second-Lien Subordinated Notes Documents, and nothing herein shall be
construed in any way to limit the applicability and enforceability of such
provisions, or the duties and obligations of the Second-Lien Creditors, and the
rights and privileges of the First-Lien Creditors, thereunder.
          8.20 The Second-Lien Subordinated Notes Trustee and the Second-Lien
Collateral Agent. (a) The Grantors hereby acknowledge that, solely as between
the Grantors, the Second-Lien Collateral Agent and the Second-Lien Subordinated
Notes Trustee, all of the rights, privileges, protections, indemnities and
immunities afforded the Second-Lien Subordinated Notes Trustee and the
Second-Lien Collateral Agent under the Second-Lien Subordinated Notes Indenture
and the Second-Lien Subordinated Notes Security Documents are hereby
incorporated herein by reference as if set forth herein in full. This
Section 8.20 shall not be binding upon, or impair in any respect, any rights or
obligations of the First-Lien Collateral Agent or any First-Lien Creditor.
          (b) Each party hereto hereby acknowledges and agrees that the
Second-Lien Collateral Agent is entering into this Agreement solely in its
capacity under the Second-Lien Subordinated Notes Documents and not in its
individual capacity.
          (c) The Second-Lien Subordinated Notes Trustee and the Second-Lien
Collateral Agent shall not be deemed to owe any fiduciary duty to the First-Lien
Collateral Trustee or the other First-Lien Creditors. With respect to the
First-Lien Trustee and the other First-Lien Creditors, each of the Second-Lien
Subordinated Notes Trustee and the Second-Lien Collateral Agent undertakes to
perform or to observe only such of its covenants and obligations as are
specifically set forth in this Agreement and no implied covenants or obligations
with respect to the First-Lien Collateral Trustee or the other First-Lien
Creditors shall be read into this Agreement against the Second-Lien Subordinated
Notes Trustee or the Second-Lien Collateral Agent.
          (d) The provisions of this Section 8.20 shall survive the termination
of this Agreement.
*      *      *

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

                  First-Lien Collateral Agent    
 
            Notice Address:   DEUTSCHE BANK TRUST COMPANY AMERICAS,         in
its capacity as First-Lien Collateral Agent     60 Wall Street            
New York, New York 10005
  By:   /s/ Susan L. LeFevre    
Attention:   Susan L. LeFevre
     
 
Name:  Susan L. LeFevre    
Telephone:  (212) 250-6114
      Title:  Managing Director    
Telecopier:  (212) 797-5690
           
 
           
 
  By:   /s/ Keith C. Braun    
 
     
 
Name:  Keith C. Braun    
 
      Title:  Managing Director    

 



--------------------------------------------------------------------------------



 



                  Second-Lien Collateral Agent    
 
            Notice Address:   WELLS FARGO BANK, NATIONAL ASSOCIATION,     Wells
Fargo Bank, N.A.   in its capacity as Second-Lien Collateral Agent    
Corporate Trust Services
           
625 Marquette Avenue South
           
Mac N9311-110
           
Minneapolis, Minnesota  55479
     
 
   
Attention:  CMP Susquehanna Account
  By:   /s/ Lynn M. Steiner    
Manager
      Name: Lynn M. Steiner    
Telephone: (262) 361-4376
      Title: Vice President    
Telecopier: (612) 667-9825
           

SIGNATURE PAGE TO THE CMP SUSQUEHANNA CORP. INTERCREDITOR AGREEMENT

 



--------------------------------------------------------------------------------



 



              c/o Cumulus Media Partners, LLC   CMP SUSQUEHANNA CORP., as
Borrower    
3280 Peachtree Road N.W.
         
Suite 2300
  By:   /s/ Lewis W. Dickey, Jr.    
Atlanta, Georgia 30305
     
 
Name: Lewis W. Dickey, Jr.    
Attention: Chief Financial Officer
      Title: Chairman, President and    
Telephone: (404) 949-0700
                Chief Executive Officer    
Fax: (404) 949-0700
           
 
            c/o Cumulus Media Partners, LLC   CMP SUSQUEHANNA RADIO HOLDINGS,
CORP.,    
3280 Peachtree Road N.W.
         
Suite 2300
  By:   /s/ Lewis W. Dickey, Jr.    
Atlanta, Georgia 30305
     
 
Name: Lewis W. Dickey, Jr.    
Attention: Chief Financial Officer
      Title: Chairman, President and    
Fax: (404) 949-0700
                Chief Executive Officer    
 
            c/o Cumulus Media Partners, LLC   SUSQUEHANNA PFALTZGRAFF CO.    
3280 Peachtree Road N.W.   SUSQUEHANNA MEDIA CO.     Suite 2300   SUSQUEHANNA
RADIO CORP.     Atlanta, Georgia 30305   RADIO METROPLEX, INC.     Attention:
Chief Financial Officer   KPLX LICO, INC.     Telephone: (404) 949-0700   KLIF
BROADCASTING, INC.     Fax: (404) 949-0700   KLIF LICO, INC.         CMP KC
CORP.         CMP HOUSTON-KC, LLC.    
 
           
 
  By:   /s/ Lewis W. Dickey, Jr.    
 
     
 
Name: Lewis W. Dickey, Jr.    
 
      Title: Chairman, President and    
 
                Chief Executive Officer of each of the above entities    

SIGNATURE PAGE TO THE CMP SUSQUEHANNA CORP. INTERCREDITOR AGREEMENT

 